DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Application Data Sheet	5
III. Priority	6
IV. Pertinent Prosecution History	6
V. Claim Status	7
VI. Reissue Requirements	7
VII. Information Disclosure Statement	9
VIII. Reissue Oath/Declaration	9
IX. Drawing Objections	10
X. Claim Objections	11
XI. Claim Interpretation	12
A.	Lexicographic Definitions	13
B.	35 U.S.C § 112 6th Paragraph	13
(1)	Functional Phrase – “High Current Outputting Circuit”	14
(2)	Functional Phrase – “Current Identifying System”	17
(3)	Functional Phrase – “Voltage Identifying System”	20
XII. Claim Rejections – 35 U.S.C. § 112	23
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	23
(1)	New Matter/Written Description	24
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	27
XIII. Broadening of Examined Claims	33
A.	Broadening of Examined Claims’ Limitations	34
i.	Claim 1	34
ii.	Claim 4	36
XIV. Claim Rejections - 35 USC § 251	39
A.	New Matter	39
B.	Original Patent Requirement	39
C.	Broadening/Recapture	42
XV. Claim Rejections – 35 USC § 102	45
A.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”).	46
XVI. Claim Rejections – 35 USC § 103	50
A.	Claims 1, 13 and 15 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”).	51
B.	Claim 6 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Chang et al. (U.S. Publication No. 2009/0296442)(“Chang”).	57
C.	Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Lee (U.S. Publication No. 2013/0257388)(“Lee’388”), Haas et al. (U.S. Publication No. 2012/0228279)(“Haas”) and Madigan et al. (U.S. Publication No. 2011/0174798)(“Madigan”)….	59
D.	Claims 1-3 and 13-15 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”)	66
E.	Claim 6 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1-3 and 13-15 above, and further in view of Chang et al. (U.S. Publication No. 2009/0296442)(“Chang”).	77
F.	Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1-3 and 13-15 above, and further in view of Lee (U.S. Publication No. 2013/0257388)(“Lee’388”), Haas et al. (U.S. Publication No. 2012/0228279)(“Haas”) and Madigan et al. (U.S. Publication No. 2011/0174798)(“Madigan”)….	78
G.	Claim 17 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1-3 and 13-15 above, and further in view of Raichle et al. (U.S. Publication No. 2007/0278990)(“Raichle”) and Lei (Chinese Publication No. CN 102496985A).	85
H.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bertness (U.S. Publication No. 2003/0184264) in view of Bertness (U.S. Publication No. 2003/0184264) (“Bertness’264”) in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).	89
I.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bertness (U.S. Publication No. 2003/0184264) in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).	91
J.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).	93
K.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).	94
L.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Lei (Chinese Publication No. CN 102496985A) in view of Lee (U.S. Publication No. 2011/0291606) (“Lee’606”).	96
M.	Claims 5 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lei (Chinese Publication No. CN 102496985A) in view of Lee (U.S. Publication No. 2011/0291606)(“Lee’606”) as applied to claims 4 and 19 above, and further in view of Kubo (U.S. Publication No. 2008/0257624).	99
N.	Claim 18 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Lei (Chinese Publication No. CN 102496985A) in view of Lee (U.S. Publication No. 2011/0291606)(“Lee’606”) as applied to claims 4 and 19 above, and further in view of Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”), Chang et al. (U.S. Publication No. 2009/0296442)(“Chang”) and  Lee (U.S. Publication No. 2013/0257388)(“Lee’388”).	101
XVII. Allowable Subject Matter	105
XVIII. Conclusion	106














Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Application Data Sheet
The application data sheet (ADS) filed on 24 April 2020 (“April 2020 ADS”) is objected to because the April 2020 ADS does not properly identify the foreign priority benefit information of the ‘190 Reissue Application as a National Stage Application filed under 35 U.S.C. § 371. Specifically, the Examiner finds that the April 2020 ADS incorrectly lists the U.S. Application 16/398913 as being a National Stage Application filed under 35 U.S.C. § 371. The Examiner finds that the Application Data Sheet should instead list U.S. Application No. 14/759,404 as being the National Stage Application filed under 35 U.S.C. § 371. See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt. This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Priority
Applicant filed the instant reissue application 16/868,190 (“‘190 Reissue Application”) on 24 April 2020 for U.S. Application No. 14/759,404 (“‘404 Application"), filed 06 July 2015, now U.S. Patent No.9,954,391 (“‘391 Patent”), issued 24 April 2018, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/CN2013/086774, filed 08 November 2013 (“PCT Application ‘774”), and which claims foreign priority to Chinese Patent Application No. 2013 1 0004817, filed 07 January 2013 (“CNA ‘817”).
The Examiner finds that Applicant has claimed a foreign priority data of 07 January 2013. However, in light of the April 2020 ADS issue above, the Examiner concludes that for examination purposes the instant ‘190 Reissue Application has an effective filing data of 06 July 2015, which is the filing date of the ‘404 Application.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘190 Reissue Application on 24 April 2020. The Examiner finds that the instant ‘190 Reissue Application included a preliminary amendment to the claims (“April 2020 Claim Amendment”) and Remarks (“April 2020 Remarks”). The April 2020 Claim Amendment includes an amendment: amending original claims 1-7 and 10-12, canceling of original claim 8; and adding new claims 13-19.

Claim Status
The Examiner finds that the claim status in the instant ‘190 Reissue Application is as follows:
Claim(s)	1-7 and 9-12			(Original and amended)
Claim(s)	8				(Original and canceled)
Claim(s)	13-19				(New)
Thus, the Examiner concludes that claims 1-7 and 9-19 are pending (“Pending Claims”) in the instant ‘190 Reissue Application. Claims 1-7 and 9-19 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘877 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘190 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement
The Applicants’ Information Disclosure Statements, filed 02 June 2020 (“June 2020 IDS Statement”) has been received and entered into the record. Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the Examiner. See attached form PTO-1449.

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner finds that the Declaration filed by Applicant on 03 April 2020 (“April 2020 Declaration”) states,
U.S. Pat. No. 9,954,391 is wholly or partially inoperative because the patentee claims less than [the] he had the right to claim in the patent. Claims 1 and 4 of U.S. Pat. No. 9,954,391 are amended by broadening amendments to the limitations; new claims 13-16 are added.

(April 2020 Declaration; emphasis added). The Examiner finds that the April 2020 Declaration does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See 37 CFR 1.175(b) and MPEP § 1414.II.
However, the Examiner finds that the April 2020 Remarks provides a sufficient statement   identifying a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. (April 2020 Remarks at 13). The Examiner recommends that Applicant file a new Declaration with the statement as provided in the April 2020 Remarks which may require further amendment in light of the response to the instant Non-Final Office Action. (Id.)

Drawing Objections
The disclosure is objected to because of the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the structure, steps and functionality with respect to claims 3, 7 and 17 (e.g., the exact conditional requirement steps of the apparatus claims 3 and 17 are not shown) must be shown or the feature(s) canceled from the claim(s).  In addition, the structure, steps and functionality with respect to claim 7 (e.g., heating wire/heating sheet wrapped around outside of battery pack, thermistor attached to the outer surface of battery pack; a heater starting switch; , etc.) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
In addition, the drawings are objected to under 37 CFR 1.83(a) because they fail to show the relationship of the circuit of Figure 3 with Figure 2 and Figure 1. Specifically, the ‘391 Patent does not sufficiently disclose and/or illustrate the structural interaction is between components of Figures 1-3.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.173(b)(1) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure of an amended drawing should be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be surrounded by brackets and identified as "Canceled," and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.173(b)(3). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The April 2020 Claim Amendment does not comply with 37 CFR 1. 173(b)(2), (d) and is objected to because:
The Examiner finds that new claims 13-19 of the in the April 2020 Claim Amendment are not underlined in their entirety (See April 2020 Claim Amendment at claims 13-19). For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d); and MPEP § 1453.V.C for example thereof).
In addition, claims 16 and 35 are objected to because of the following informalities:
In claim 16, the recitation to “the at least one power outlet being disposed within the internal volume of the enclosure outlet such that…” in lines 10-11 should read – the at least one power outlet being disposed within the internal volume of the enclosure such that…– (emphasis on removal of “outlet”);
In claim 19, the recitation to “the DC-DC voltage regulator circuit” in lines 2-3 should read – the multipath DC-DC voltage regulator circuit – (emphasis added).
In claim 9, the recitation to “the external smart battery detection system” in lines 2-3 should read –  the smart battery detection system – (emphasis added).
In claims 2, 3, 5-7 and 9-19, all recitations to “the emergency power source” should read – the portable emergency power source – (emphasis added).
In claim 19, the recitation to “…, or if the heating time reaches value d,…” in line 17 should read – …, or if the heating time reaches the fixed value d,… – (emphasis added).
  Appropriate correction is required.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 5-8, 11 and 12 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “High Current Outputting Circuit” 
A first means-plus-function phrase is recited in claims 1 and 4 (and included in each of dependent claims 2, 3, 5-7 and 9-19) which recite “a high current outputting circuit …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a high current outputting circuit configured to output a high current from the battery pack for jump starting the vehicle engine [emphasis added];

and claim 4 expressly recites:
a high current outputting circuit configured to output a high current used for jump starting the vehicle engine [emphasis added].



i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “high current outputting circuit” is a generic placeholder or nonce term equivalent to “means” because the term “high current outputting circuit” does not convey any particular structure. The Examiner further notes that the specification of the ‘391 Patent does not define or otherwise use the term “high current outputting circuit” and thus the specification of the ‘391 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “high current outputting circuit” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple circuit would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “high current outputting circuit …” is a generic placeholder having no specific structure associated therewith. Because “high current outputting circuit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1, the Examiner	 finds that claimed function(s) is:
[O]utput[ting] a high current from the battery pack for jump starting the vehicle engine; and 

[O]utput[ting] a high current used for jump starting the vehicle engine; and 

Because FP1 recites the above recited functions, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 1
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘391 Patent discloses,
The high current outputting circuit 7 has an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A, which can be used as a starting power source for vehicles in emergency.

(‘391 Patent at c.9, ll.1-5). In addition, the Examiner finds that ‘391 Patent discloses the high current outputting circuit 7 as simply a blackbox. (‘391 Patent at Figure 1). However, even though the ‘391 Patent provides a power output overview and a flowchart indicating the location of the high current outputting circuit relative to other structure elements, the Examiner finds insufficient disclosure to any special structure that changes the battery power current output into a required high current output when providing starting power for a vehicle that will not start.
Thus, for claims 1 and 4, the Examiner concludes that the claimed functions and the ‘391 Patent fail to clearly link and associate corresponding structure to the function of FP1.1 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware or hardware/software that provides sufficient power to start a vehicle that will not start, respectively.

Functional Phrase – “Current Identifying System” 
A second means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 6, 7 and 9-17) which recite “current identifying system …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a current identifying system for detecting a current flowing through the high current outputting circuit to the battery of the vehicle [emphasis added].



i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “current identifying system” is a generic placeholder or nonce term equivalent to “means” because the term “current identifying system” does not convey any particular structure. The Examiner further notes that the specification of the ‘391 Patent does not define or otherwise use the term “current identifying system” and thus the specification of the ‘391 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “current identifying system” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple system would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “current identifying system …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “current identifying system …” is a generic placeholder having no specific structure associated therewith. Because “current identifying system …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner	 finds that claimed function(s) is:
[D]etecting a current flowing through the high current outputting circuit to the battery of the vehicle

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘391 Patent discloses,
Specifically, a circuit 62 of the current identifying system includes: a high-accuracy operational amplifier U3 whose model is SGM8591, resistors R12, R13, R14, R15, R16, R17, R18, R20, R21 and RS, capacitors C9 and C12, a switching diode D4 whose model is IN4148; and wherein pin 1 of U3 is floating, pin 2 of U3 is connected with a terminal of R16, a terminal of R15 and a terminal of R21, pin 3 of U3 is connected with a terminal of C12, a terminal of RS, and a negative electrode of BT2, pin 4 of U3 is grounded with a negative electrode of BT1 and the other terminal of RS, pin 5 of U3 is floating, pin 6 of U3 is connected with a terminal of R20, the other terminal of R21 and a positive electrode of D4, the other terminal of R20 is connected to the other terminal of C12, pin 7 of U3 is connected with terminal VCC and a terminal of C9, the other terminal of C9 is grounded, pin 8 of U3 is floating, a negative electrode of D4 is connected to a terminal of R17, the other terminal of R17 is connected with a terminal of R18 and terminal IN2, the other terminal of R18 is grounded, the other terminal of R15 is connected with a terminal of R12, a terminal of R13, and a terminal of R14.

(‘391 Patent at c.9, ll.16-36; see Figure 2). 
Thus, in light of the portions of the ‘391 Patent cited above, the Examiner concludes the corresponding structures for performing the claimed function as simply a circuit 62, as described above, or its equivalent.

Functional Phrase – “Voltage Identifying System” 
A third means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 6, 7 and 9-17) which recite “voltage identifying system …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a voltage identifying system for detecting a voltage of the battery of the vehicle [emphasis added].



i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “current identifying system” is a generic placeholder or nonce term equivalent to “means” because the term “voltage identifying system” does not convey any particular structure. The Examiner further notes that the specification of the ‘391 Patent does not define or otherwise use the term “voltage identifying system” and thus the specification of the ‘391 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “voltage identifying system” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple system would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “voltage identifying system …” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “voltage identifying system …” is a generic placeholder having no specific structure associated therewith. Because “voltage identifying system …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner	 finds that claimed function(s) is:
[D]etecting a voltage of the battery of the vehicle

Because FP3 recites the above recited functions, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘391 Patent discloses,
Specifically, the circuit 61 of the voltage identifying system includes: a dual operational amplifier U2 whose model is LM358, a three-terminal voltage regulator circuit U1 whose model is a 7805, resistors R1, R2, R4, R5, R6, R7, R8, R9, R10 and R11, capacitors C1, C2, C3, C4, C5, C6, C7 and C8, schottky diodes D1 and D2 whose model are SS14, and a three-terminal adjustable shunt voltage reference U4 whose model is TL431; and wherein pin 1 of U2 is connected with a terminal of R5, a terminal of C5 and a terminal of C4, the other terminal of R5 is connected with a terminal of R6 and terminal IN1, the other terminal of R6 is grounded, pin 2 of U2 is connected to pin 5 of U2, a terminal of R11, a negative electrode of U4, a reference electrode of U4, and the other terminal of R16, the other terminal of R11 is connected to terminal VCC, pin 3 of U2 is connected with the other terminal of C5, a terminal of R1, a terminal of R7 and a terminal of R8, the other terminal of R1 is connected to the other terminal of C4, pin 4 of U2 is grounded with the other terminal of R7, a positive electrode of U4 and a terminal of R9, the other terminal of R8 is connected with a negative electrode of D2 and a terminal of R10, a positive electrode of D2 is connected to a positive electrode of BT2, pin 6 of U2 is connected with the other terminal of R10, the other terminal of R9, a terminal of C6 and a terminal of R2, pin 7 of U2 is connected with the other terminal of C6, a terminal of C7 and a terminal of R4, the other terminal of R4 is connected to node A, the other terminal of C7 is connected to the other terminal of R2, pin 8 of U2 is connected with a terminal of C8, a terminal of C2, a terminal of C3, pin 3 of U1 and terminal VCC, the other terminal of C8 is grounded, the other terminal of C2 is grounded with the other terminal of C3, pin 1 of U1 is connected with a terminal of C1 and a negative electrode of D1, pin 2 of U1 is grounded with the other terminal of C1, a positive electrode of D1 is connected to the positive electrode of BT1.

(‘391 Patent at c.9, l.37 – c.10, l.5; see Figure 2). 
Thus, in light of the portions of the ‘391 Patent cited above, the Examiner concludes the corresponding structures for performing the claimed function as simply a circuit 61, as described above, or its equivalent..

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claim 1, the Examiner finds that the recitation to,
A portable emergency power source for jump starting a vehicle engine, comprising: …

a battery pack;

a microcontroller; … ; and

a smart battery detection system; … ; and

a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller….

(April 2020 Claim Amendment at claim 1, emphasis added) is insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.6, ll.16-49 and c.7, l.65 – c.8, l.35 of the ‘391 Patent as indicated by Applicant. (See April 2020 Remarks at 12). While the Examiner recognizes that one of ordinary skill in the art could potentially recognize a ‘switch’ and a ‘relay’ as being synonymous, the Examiner finds that the ‘391 Patent clearly differentiates between a switch and a relay. To support the Examiner’s position, the Examiner finds that the ‘391 Patent discloses a single embodiment in which a relay is designated as the element that is: “switchable between an ON state and an OFF state according to a detection signal;” and is “a 12V or 24V relay with a current rating ranging from 20A to 300A and 4 to 6 pins.” (‘391 Patent at c.7, l.67 – c.8, l.2; c.8, ll.18-20, and original claim 2; see Figures 2-3). In addition, the Examiner finds that the ‘391 Patent further summarizes the invention stating,
[i]n this invention, the circuit 61 of the voltage identifying system and the circuit 62 of the current identifying system co-operate to provide the signal to the MCU controller chip. With the determination of the M3CU controller chip, the switches Q1, Q2 and Q3 in the circuit 63 of the replay can be controlled to achieve charging and protecting.

(‘391 Patent at c.10, ll.56-62; emphasis added). The Examiner finds that the’291 Patent clearly discloses a relay that is switchable based on detection signals from the MCU controller, not a switch. In this light, while the ‘391 Patent has sufficient support for a relay that is switchable based on detection signals from the MCU controller, the Examiner finds insufficient support for a switch that is switchable based on detection signals from the MCU controller. 
	In addition, the Examiner finds that the ‘391 Patent specifically discloses the relay and switches being within the smart battery detection system, not independent of the smart battery detection system, which is now included in the claim requirements (‘391 Patent at c.7, l.65 – c.8, l.5; c.9, l.12 – c.10, l.62; see Figures 1, 2).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a portable emergency power source for jump starting a vehicle engine including a battery pack, a microcontroller; a smart battery detection system and a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller. In addition, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a portable emergency power source for jump starting a vehicle engine including a battery pack, a microcontroller; smart battery detection system, and a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller, in which the switch is independent and not part of the smart battery detection system.
Claims 2, 3, 6, 7 and 9-17 are similarly rejected based on their dependency from independent claim 1.

With respect to the limitations of claims 1 and 4, the Examiner finds that the recitation to,
A portable emergency power source for jump starting a vehicle engine, comprising: …

(April 2020 Claim Amendment at claims 1 and 4, emphasis added) is insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.6, ll.16-49 and c.7, l.65 – c.8, l.35 of the ‘391 Patent as indicated by Applicant. (See April 2020 Remarks at 12). In addition, the Examiner cannot find any disclosure to the emergency power source being portable or mobile, only to prior art Chinese Publication No. CN 101685974A as disclosing a “mobile power” structure. (‘391 Patent at c.1, ll.42-45). In addition, while the ‘391 Patent discloses the emergency power source being in a housing, made of certain materials, again the Examiner cannot find any disclosure, either in the specifications or drawings, to the emergency power source being portable or mobile. (Id. at c.3, ll.53-54; c.6, ll.44-47
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a portable emergency power source for jump starting a vehicle engine.
Claims 2, 3, 5-7 and 9-19 are similarly rejected based on their dependency from independent claims 1 and 4.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 4, the claim element “high current outputting circuit” (i.e., FP1) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “high current outputting circuit(s),” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘391 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See § XI.B.(1) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, 3, 5-7 and 9-19 are similarly rejected based on their dependency from independent claims 1 and 4.

Claims 1-3, 5-7, 9-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claim 1, the Examiner finds that amended claim 1 recites,
A portable emergency power source for jump starting a vehicle engine, comprising: …

a battery pack;

a microcontroller; … ; and

a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller….

(April 2020 Claim Amendment at claim 1, emphasis added). As set forth above, the Examiner can find insufficient description in the ‘391 Patent to an embodiment in which a switch is switchable between an ON state and an OFF state responsive to a control signal from the microcontroller. (See § XII.A.(1) supra). Specifically, the Examiner finds that a relay performs the switching operation based upon signals from the MCU controller not a switch. The Examiner finds that relay circuit of the ‘391 Patent has switches and a single relay therein. (‘391 Patent at Figure 2). The relay circuit functions based on the switches providing the correct output to enable/disable the relay itself, (‘391 Patent at c.10, ll.56-62).  From this perspective, it is unclear and indefinite to what exactly the structure of the switch is: is the switch claim requirement part of the relay structure or in addition to the relay structure. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements. The claims are examined with all instances of “the switch” being “the relay.”
Claims 2, 3, 6, 7 and 9-17 are similarly rejected based on their dependency from independent claim 1.

With respect to the limitations of claim 12, the Examiner finds that claim 12 recites, 
wherein a circuit of the relay comprises: … 

control switches Q1, Q2 and Q3 whose model are SI2300 and a relay; …

a drain of Q1 is connected with a positive electrode of D5 and a terminal of the coil of the relay, a negative electrode of D5 is connected with the other terminal of the coil of the relay, a terminal of a normally open contact of the relay, a terminal of R22, and a positive electrode of BT1, the other terminal of R22 is connected to a terminal of C11, the other terminal of C11 is connected with a terminal of the normally open contact of the relay and a positive electrode of BT2.

(April 2020 Claim Amendment at claim 12, emphasis added). The Examiner finds that the claim requires the relay to have a “coil.” It is unclear the relationship between the relay and the coil. First the Examiner finds that the claim actually recites two (2) relay claim requirements. (Id.). Thus, it is unclear and indefinite to which relay the claim references throughout the claim.
	In addition, in examination of the description of the relay circuit 63, the ‘391 Patent describes both inputs/outputs of various electrical components of the relay circuit relative to each other utilizing Figures 2 and 3 as a roadmap. (‘391 Patent at c.10, ll.6-35). However, it is unclear and indefinite to the relationship and interaction of Figures 2 and 3 and the various electrical components requirements to reach the claim requirements (i.e., how does Figure 3 correlate to/with Figure 2 to result in the relay circuit?). Again, it is unclear and indefinite to which relay the claim references throughout the claim. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.

With respect to the limitations of claim 3, the Examiner finds that claim 3 recites, 
when the positive output and the negative output of the smart battery detection system are connected with proper polarity to the respective electrodes of a battery of the vehicle, a positive feedback voltage is detected by the voltage identifying system and provided to the microcontroller, otherwise the feedback voltage is negative; said positive feedback voltage ranging from value a of 6 to 24 V to value b of 9 to 30 V, and a is smaller than b

(April 2020 Claim Amendment at claim 12, emphasis added). The Examiner finds that the claim requires a “feedback voltage,” either negative or positive, being detected by the voltage identifying system. As set forth above, the claim element “voltage identifying system” (i.e., FP3) is a limitation that invokes 35 U.S.C. 112, sixth paragraph. (See § XI.B.(3), supra). First, it is unclear and indefinite to whether this is an additional structure/function element to the structure/function determined in the 35 U.S.C. 112, sixth paragraph, analysis for FP3. Specifically, the function of FP3 is “detecting a voltage of the battery of the vehicle” and claim 3 requires the detection of a “feedback voltage.” Is the voltage detected by the voltage identifying system feedback voltage or a different voltage? It is unclear an indefinite to how the structure is further limited by the claim requirement. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.
Claim 17 is similarly rejected based on its dependency from dependent claim 3.

With respect to the limitations of claim 17, the Examiner finds that claim 17 recites, 
wherein when the feedback voltage ranges from value a to value b and is of a positive value, the coil of the relay receives an electric signal so that its contact is closed and its output terminal is coupled to the input terminal of the high current outputting circuit, the high current outputting circuit is switched on, and the emergency power source starts to power an external device with a high current; then the current identifying system detects the current flowing through the high current outputting circuit , if the current is lower than value c, which ranges from 0.1 A to 10 A, the electrical signal across the coil of the relay disappears so that the contact is open, said output terminal is disconnected from the high current outputting circuit to stop powering the external device with the high current; and wherein the high current outputting circuit provides an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A

(April 2020 Claim Amendment at claim 17, emphasis added). First, the Examiner finds it unclear and indefinite to what the term “its” references in the claim requirement (i.e., does “its” reference the relay or the coil). 
	In addition, as set forth above, the Examiner finds that the claim element “high current outputting circuit” (i.e., FP1): is a limitation that invoke 35 U.S.C. 112, sixth paragraph; and is indefinite because the ‘391 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ XI.B.(1); XII.A.(1)), supra)
From this perspective, it is unclear and indefinite to how the high current outputting circuit can be switched on/off via connection/disconnection of the contacts with terminals of “high current outputting circuit,” since the structure of the “high current outputting circuit” cannot be reasonably determined. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.
	Moreover, claim 17 recites the claim requirement “the emergency power source starts to power an external device with a high current;” and “said output terminal is disconnected from the high current outputting circuit to stop powering the external device with high current.” It is unclear and indefinite to how the entirety of the emergency power source is performing this task when the high current outputting circuit is disclosed as doing this task. (‘391 Patent at Abstract; c.6, ll.20-22, 54-58). Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.

Claims 2, 3, 5-7 and 9-17 recite the limitation “The emergency power source” in line 1. Claim 1 recites the limitation “the vehicle” in lines 30, 35, 37. Claim 3 recites the limitation “the vehicle” in line 5. Claim 6 recites the  limitation “the voltage” in line 1; the limitation “the alternating current electric energy” in line 2; and the limitation “the inverter circuit” in lines 2-3;  the limitation “the housing” in lines 3-4. Claim 7 recites the  limitation “the smart heating system” in lines 1-2, 7, 17-18; and the limitation “the MCU controller circuit” in line 2. Claim 9 recites the limitation “the output terminal” in line 2; the limitation “said fuse” in line 3. Claim 12 recites the  limitation “the relay” in lines 2, 17-18, 21; the limitation “the coil” in lines 17-18. Claims 13 and 14 recite the limitation “the vehicle” in line 2. Claim 15 recites the limitation “the vehicle” in line 4. Claim 16 recites the limitation “the vehicle” in line 5. Claim 17 recites the limitation “the coil” in lines 2, 8.  There are insufficient antecedent basis for these limitations in the claims. 

In general, the claims are replete with such 35 U.S.C. 112, second paragraph issues. The above notes are exemplary with respect to all of the 35 U.S.C. 112, second paragraph rejections present in the instant case, all claims must be carefully reviewed and appropriate corrections should be made in response to this rejection.

The Examiner finds that because claims 1-7 and 9-19 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Broadening of Examined Claims
The following is a quotation of 35 U.S.C. § 251(d):
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

The Examiner finds that amended original claim 1 is broadened claims because the claims enlarge the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. (See MPEP § 1412.03(I)).
Broadening of Examined Claims’ Limitations
Claim 1
The Examiner finds that amended original claim 1 (“RI Claim 1”) of the instant ‘190 Reissue Application recites,
A portable emergency power source for jump starting a vehicle engine, comprising…

(“Broad RI Claim 1 EPS w/o Housing;” April 2020 Claim Amendment at claim 1; emphasis added).
The Examiner finds that now patented claim 1 of the ‘391 Patent (“Patent Claim 1”), in part, recites,
An emergency power source comprising a housing, said housing having at its inside a batter pack (4) for storing electric energy comprising… 

(“Narrow Patent Claim 1 EPS w/ Housing”; ‘391 patent, claim 1; emphasis added).
	The Examiner finds that the Broad RI Claim 1 EPS w/o Housing is broader than the Narrow Patent Claim 1 EPS w/ Housing.
Specifically, the Examiner finds that the emergency power source no longer requires a housing, nor a battery inside the housing (“RI Claim 1 Housing Omission”).2



The Examiner finds that RI Claim 1 of the instant ‘190 Reissue Application further recites,
a smart battery detection system connected to the battery pack, the microcontroller, and the high current outputting circuit, having a positive output and a negative output configured to connect with respective electrodes of a battery of the vehicle;

wherein the smart battery detection system comprises:

a current identifying system for detecting a current flowing through the high current outputting circuit to the battery of the vehicle, and

a voltage identifying system for detecting a voltage of the battery of the vehicle.

(“Broad RI Claim 1 Smart Battery Detection System;” April 2020 Claim Amendment at claim 1; emphasis added).
The Examiner finds that Patent Claim 1, in part, further recites,
the external smart battery detection system (6) comprises

a red power source clip and a black power source clip for connecting with an external battery,

a relay switchable between an ON state and an OFF state according to a detection signal,

a voltage identifying system for identifying the voltage of an external lead-acid battery or a lithium-ion starting battery, and

a current identifying system for identifying a current flowing through an external starting circuit,

wherein two terminals of a coil of the relay are connected to the voltage identifying system, an input terminal of the relay is connected to the current identifying system, an output terminal of the relay is connected to the high current outputting circuit (7),

the red and black power source clips are connected to the positive and negative electrodes of the battery pack (4) through a reverse-insertion-proof connector or welded wires, the voltage identifying system is connected to the red and black power source clips.

(“Narrow Patent Claim 1 Smart Battery Detection System”; ‘391 patent, claim 1; emphasis added).
	The Examiner finds that the Broad RI Claim 1 Smart Battery Detection System is broader than the Narrow Patent Claim 1 Smart Battery Detection System.
	Specifically, the Examiner finds that the smart battery detection system is no longer required to be “external” (“RI Claim 1 SMBDS Location Omission”). 3 In addition, the Examiner first finds that the positive and negative outputs are no longer required to be a red and black power source clips, respectively (“RI Claim 1 SMBDS Source Clips Omission”). Moreover, the Examiner first finds that the smart battery detection system no longer requires “a relay switchable between an ON state and an OFF state according to a detection signal” (“RI Claim 1 SMBDS Relay Omission”). Similarly, the Examiner finds that RI Claim 1 no longer requires: “ wherein two terminals of a coil of the relay are connected to the voltage identifying system, an input terminal of the relay is connected to the current identifying system, an output terminal of the relay is connected to the high current outputting circuit terminals of a coil of the relay being connected to the voltage identifying system” (“RI Claim 1 SMBDS Relay Terminal Connections Omission”); nor “the red and black power source clips are connected to the positive and negative electrodes of the battery pack (4) through a reverse-insertion-proof connector or welded wires, the voltage identifying system is connected to the red and black power source clips” (“RI Claim 1 SMBDS Source Clips Connection Requirements Omission”).

Claim 4
The Examiner finds that amended original claim 4 (“RI Claim 4”) of the instant ‘190 Reissue Application recites,
A portable emergency power source for jump starting a vehicle engine, comprising…

(“Broad RI Claim 4 EPS w/o Housing;” April 2020 Claim Amendment at claim 4; emphasis added).
The Examiner finds that now patented claim 4 of the ‘391 Patent (“Patent Claim 4”), in part, recites,
An emergency power source comprising a housing, said housing having at its inside a batter pack (4) for storing electric energy comprising… 

(“Narrow Patent Claim 4 EPS w/ Housing”; ‘391 Patent, claim 4; emphasis added).
	The Examiner finds that the Broad RI Claim 4 EPS w/o Housing is broader than the N Narrow Patent Claim 4 EPS w/ Housing.
Specifically, the Examiner finds that the emergency power source no longer requires a housing, nor a battery inside the housing (“RI Claim 4 Housing Omission”).4

The Examiner finds that RI Claim 4 of the instant ‘190 Reissue Application further recites,
output terminals of the battery pack are connected to a high current outputting circuit for outputting a high current to jump start the vehicle engine;

the output terminals of the battery pack are further connected to a multipath DC-DC voltage regulator circuit comprising a DC-DC 12V output circuit having an output voltage of 12V and a DC-DC S5V buck circuit having an output voltage of 5V.

(“Broad RI Claim 4 Smart Battery Pack/Multipath DC-DC Regulator Combination;” April 2020 Claim Amendment at claim 4; emphasis added).
The Examiner finds that Patent Claim 4, in part, further recites,

output terminals of the battery pack are connected to a high current outputting circuit for outputting a high current to jump start the vehicle engine;

the output terminals of the battery pack are further connected to a multipath DC-DC voltage regulator circuit comprising

a DC-DC 19V boost circuit (11) having an output voltage of 19V,

a DC-DC 12V output circuit (10) having an output voltage of 12V, and

a DC-DC 5V buck circuit (9) having an output voltage of SV[[.]],

an output terminal of the DC-DC 12V output circuit (10) is connected to an alerting system (15) for transmitting an alerting signal, an inverter circuit (17) for converting electric energy outputted by the battery pack (4) from direct current to alternating current, and a smart heating system (16) for heating the battery pack (4).

(“Narrow Patent Claim 4 Smart Battery Pack/Multipath DC-DC Regulator Combination”; ‘584 patent, claim 1; emphasis added).
	The Examiner finds that the Broad RI Claim 4 Smart Battery Pack/Multipath DC-DC Regulator Combination is broader than the Narrow Patent Claim 4 Smart Battery Pack/Multipath DC-DC Regulator Combination.
	Specifically, the Examiner finds that the multipath DC-DC voltage regulator circuit no ,longer requires a DC-DC 19V boost circuit. (RI Claim 4 19V Boost Circuit Omission”). 5 In addition, the Examiner finds that RI Claim 4 no longer requires the output terminal of the DC-DC 12V output circuit to be connected to: “an alerting system (15) for transmitting an alerting signal” (“RI Claim 4 12V Circuit Alerting System Connection/Functionality Omission”); “an inverter circuit (17) for converting electric energy outputted by the battery pack (4) from direct current to alternating current” (“RI Claim 4 12V Circuit Inverter Circuit Connection/Functionality Omission”); nor “a smart heating system (16) for heating the battery pack (4).” (“RI Claim 4 12V Circuit Heating System Connection/Functionality Omission”)

Claim Rejections - 35 USC § 251
New Matter
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of at least: a portable emergency power source for jump starting a vehicle engine; and a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller; etc. (See § XII.A.(1) supra).

Original Patent Requirement
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the instant case, it does not appear from the face of the original patent that Applicant intended to cover an emergency power source without a “housing having a battery pack inside,” a “charging circuit” and a “solar energy panel input circuit.” The Technical Problem first makes clear that the invention is drawn to a housed emergency power, which can be easily recharged, to output a high current for starting a vehicle and accurately control the outputting of the current. (‘391 Patent at c.2, ll.7-10). The Examiner finds the problem is solved by a particular apparatus that comprising:
[a]n emergency power source comprises a housing. A battery pack (4) is arranged in the housing for storing electric energy. The input end of the battery pack (4) is connected to a charging circuit (1) for charging the battery pack (4) and the output end of a solar energy panel input circuit (2), the output end of the battery pack (4) is connected to a heavy-current output circuit (7) for outputting a heavy current when an automobile starts, and an external battery intelligent detection system (6) is connected between the battery pack (4) and the heavy-current output circuit (7). The emergency power source is convenient for charging, can output a heavy current for starting an automobile and can also accurately control heavy-current output.

(‘391 Patent at Abstract; c.2, ll.13-21). It is readily apparent that the entire point of the ‘391 Patent was to solve a problem of to provide a power source, inside a housing, that is rechargeable and can produce a controlled high current output sufficient to start a vehicle. (Id. at c.2, ll.7-10). The claims as filed and during prosecution were always drawn to an emergency power source comprising multiple elements, including a “housing having a battery pack inside,” a “charging circuit” and a “solar energy panel input circuit.” (Id. at Abstract; c.2, ll.13-21; c.6, ll.16-25; 44-49; claim 8).
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments including arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that includes an emergency power source comprising multiple elements, including a “housing having a battery pack inside,” a “charging circuit” and a “solar energy panel input circuit.”. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.
Claims 2, 3, 5-7 and 9-17 are similarly rejected based on their dependency from independent claims 1 and 4, respectively.

Broadening/Recapture
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."

 (Step 1: MPEP 1412.02(A)) In the instant ‘190 Reissue Application and by way of the April 2020 Claim Amendment, Applicant seeks to broaden RI Claim 1 and RI Claim 4.
Thus, as set forth above, the Examiner finds that RI Claim 1 is broadened at least by deleting/omitting the patent claim language requiring the RI Claim 1 SMBDS Source Clips Omission,  RI Claim 1 SMBDS Relay Omission, RI Claim 1 SMBDS Relay Terminal Connections Omission, and the RI Claim 1 SMBDS Source Clips Connection Requirements Omission. (See § XIII.A.i supra).
Similarly, as set forth above, the Examiner finds that RI Claim 4 is broadened at least by deleting/omitting the patent claim language requiring the RI Claim 4 12V Circuit Alerting System Connection/Functionality Omission,  RI Claim 4 12V Circuit Inverter Circuit Connection/Functionality Omission, and the RI Claim 4 12V Circuit Heating System Connection/Functionality Omission. (See § XIII.A.ii supra).

(Step 2: MPEP 1412.02(B)) In the ‘404 Application, the Examiner finds that the Office provided a Non-Final Office action to Applicant on 03 July 2017 (“’404 Application July 2017 NF Action”). In the ‘404 Application July 2017 NF Action, the original Examiner provided claim rejection of: claims 1, 9 and 10 over Lee (U.S. Publication No. 2011/0291606)(“Lee’606”) and Lim (U.S. Publication No. 2009/0319209); claims 2 and 5 over Lee’606, Lim and Lei (Chinese Publication No. CN102496985A); and an indication allowable subject matter in claims 6-8; and in claims 3, 4 and 11-13. (See ‘404 Application July 2017 NF Action at 8). In a response filed by Applicant on 30 September 2017 (“‘404 Application Sept 2017 Response”), Applicant provided an amendment (“‘404 Application Sept 2017 Claim Amendment”) placing: allowable claim requirements from claim 3 into claim 1; and amending claim 5 to incorporate all the limitations from claims 1, 6 and some limitations from claim 2. (See ‘404 Application Sept 2017 Response at 10). The Examiner finds that claim 1 from the ‘404 Application remains Patent Claim 1 and claim 5 from the ‘404 Application is now Patent Claim 4. Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.

(Step 3: MPEP 1412.02(C)), 
RI Claim 1:
With respect to the RI Claim 1 SMBDS Source Clips Omission,  RI Claim 1 SMBDS Relay Omission, RI Claim 1 SMBDS Relay Terminal Connections Omission, and the RI Claim 1 SMBDS Source Clips Connection Requirements Omission, it is noted that the surrendered subject matter of the RI Claim 1 SMBDS Source Clips Omission,  RI Claim 1 SMBDS Relay Omission, RI Claim 1 SMBDS Relay Terminal Connections Omission, and the RI Claim 1 SMBDS Source Clips Connection Requirements Omission have been entirely eliminated from RI Claim 1. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. (MPEP § 1412.02(C)).

RI Claim 4:
With respect to the RI Claim 4 12V Circuit Alerting System Connection/Functionality Omission,  RI Claim 4 12V Circuit Inverter Circuit Connection/Functionality Omission, and the RI Claim 4 12V Circuit Heating System Connection/Functionality Omission, it is noted that the surrendered subject matter of the RI Claim 4 12V Circuit Alerting System Connection/Functionality Omission,  RI Claim 4 12V Circuit Inverter Circuit Connection/Functionality Omission, and the RI Claim 4 12V Circuit Heating System Connection/Functionality Omission have been entirely eliminated from RI Claim 4. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. (MPEP § 1412.02(C)).
Thus, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant ‘190 Reissue Application. Claims 2, 3, 5-7, 9-17 and 19 are similarly rejected based on its dependency from RI Claim 1 and RI Claim 4.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”).
With respect to the limitations of claim 1, Bertness’264 discloses
[a] portable emergency power source for jump starting a vehicle engine, comprising:

In this regard, the Examiner finds that Bertness’264 discloses a system 40 comprising a jump-start booster pack 22 which is utilized to jump start a vehicle. (Bertness’264 at ¶¶ 0013-0015, 0019-0027; see Figures 2, 3-1, 3-2). The Examiner finds that Bertness’264 discloses the system 40 comprising a handle and being transportable on wheels (both not shown). (Id. at ¶ 0015).

a battery pack;

In this regard, the Examiner finds that Bertness’264 discloses a system 40 comprising booster battery 12. (Id. at ¶¶ 0013-0015, 0019-0027, 0031). 

a microcontroller;

In this regard, the Examiner finds that Bertness’264 discloses the system 40 comprising microprocessor 64. (Id. at ¶¶ 0019-0027; see Figures 3-1, 3-2).

a high current outputting circuit configured to output a high current from the battery pack for jump starting the vehicle engine;

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 1 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘high current outputting circuit …’ as hardware or hardware/software that provides sufficient power to start a vehicle that will not start, respectively
From this perspective, the Examiner finds that Bertness’264 discloses system 40 comprising DC-DC converter 16 which provides a sufficient magnitude of voltage/current to crank the engine. (Id. at ¶¶ 0012, 0019, 0028-0031). 

a smart battery detection system connected to the battery pack, the microcontroller, and the high current outputting circuit, having a positive output and a negative output configured to connect with respective electrodes of a battery of the vehicle; and;

In this regard, the Examiner finds that Bertness’264 discloses the system 40 including battery and testing circuitry 42/48 that is connected to battery 12, microprocessor 64, and the DC-DC converter 16. (Id. at ¶¶ 0019-0027; see Figures 3-1, 3-2). The Examiner finds that Bertness’264 discloses the battery and testing circuitry 42/48 having connections 56A, 58A, 56B, 58B which connective to the respective electrodes of the battery 24 of the vehicle. (Id. at ¶¶ 0021-0024; see Figures 3-1, 3-2).

a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller;

In this regard, the Examiner finds that Bertness’264 discloses the system 40 including switch 30 to enable the jump starting capability and a switch within the battery charger circuit 46 that is provided a signal from the microprocessor 64. (Id. at ¶¶ 0019, 0024-0027).

wherein the smart battery detection system comprises:
a current identifying system for detecting a current flowing through the high current outputting circuit to the battery of the vehicle, and

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
From this perspective, the Examiner finds that Bertness’264 discloses the system 40 including battery and testing circuitry 42/48 that is connected to battery 24 of the vehicle. (Bertness’264 at  ¶¶ 0019-0027; see Figures 3-1, 3-2). The Examiner finds that Bertness’264 discloses current measuring circuitry 62 measuring the current flowing through the vehicle battery 24. (Id. at  ¶¶ 0022-0024). 
The Examiner finds that the current measuring circuitry 62 is equivalent to the hardware detecting a current flowing through the high current outputting circuit to the battery of the vehicle of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. Specifically, the Examiner finds that the current measuring circuitry 62 of Bertness’264 functions as the circuit 62 of the ‘391 Patent (i.e., a current measuring circuit that provides a signal representative of the current flowing through the vehicle battery as the circuit 62 of the ‘391 Patent does). Thus, the current measuring circuitry 62 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding messaging system of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the current measuring circuitry 62 as disclosed in Bertness’264 for the circuit 62 of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. Moreover, in examination of Figure 3-2 of Bertness’264 and Figure 2 of the ‘391 Patent, the Examiner finds there are insubstantial differences between the current measuring circuitry 62 and the corresponding circuit 62 of Figure 2 of the ‘391 Patent. (Id.)Thus, the Examiner concludes that the current measuring circuitry 62 is equivalent to the circuit 62 of c.9, ll.16-36 and Figure 2 of the ‘391 Patent of the ‘391 Patent.

a voltage identifying system for detecting a voltage of the battery of the vehicle

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(3) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 61, as described above, or its equivalent, respectively.
From this perspective, the Examiner finds that Bertness’264 discloses the system 40 including battery and testing circuitry 42/48 that is connected to battery 24 of the vehicle. (Bertness’264 at  ¶¶ 0019-0027; see Figures 3-1, 3-2). The Examiner finds that Bertness’264 discloses voltage measuring circuitry 60 measuring the voltage across the terminal of the vehicle battery 24. (Id. at  ¶¶ 0022-0024). 
The Examiner finds that the voltage measuring circuitry 60 is equivalent to the hardware detecting a voltage of the battery of the vehicle of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. Specifically, the Examiner finds that the voltage measuring circuitry 60 of Bertness’264 functions as the circuit 61 of the ‘391 Patent (i.e., a voltage measuring circuit that provides a signal representative of the voltage across the terminal of the vehicle battery as the circuit 61 of the ‘391 Patent does). Thus, the voltage measuring circuitry 60 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding messaging system of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the voltage measuring circuitry 60 as disclosed in Bertness’264 for the circuit 61 of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. Moreover, in examination of Figure 3-2 of Bertness’264 and Figure 2 of the ‘391 Patent, the Examiner finds there are insubstantial differences between the voltage measuring circuitry 60 and the corresponding circuit 61 of Figure 2 of the ‘391 Patent. (Id.)Thus, the Examiner concludes that the voltage measuring circuitry 60 is equivalent to the circuit 61 of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 15 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”).
With respect to the limitations of claim 1, Krieger discloses
[a] portable emergency power source for jump starting a vehicle engine, comprising:

In this regard, the Examiner finds that Krieger discloses a system comprising battery charger that is utilized to jump start a vehicle. (Krieger at c.6, ll.34-52, c.9, l.61 – c.12, l.47; c.13, ll.21-23; c.14, ll.42-47; see Figures 1, 4, 5).
Krieger discloses all the limitations, as set forth above, except for specifically calling for the emergency power source for jump starting a vehicle to be portable.
However, an emergency power source for jump starting a vehicle being portable is known in the art. The Examiner finds that Bertness’264, for example, teaches a system 40 comprising a jump-start booster pack 22 which is utilized to jump start a vehicle. (Bertness’264 at ¶¶ 0013-0015, 0019-0027; see Figures 2, 3-1, 3-2). The Examiner finds that Bertness’264 teaches the system 40 comprising a handle and being transportable on wheels (both not shown). (Id. at ¶ 0015).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the emergency power source of Krieger to include the handle and wheels as described in Bertness’264.
A person of ordinary skill in the art would be motivated to incorporate at least part of each of the user records being encrypted, since it provides a mechanism to enable the emergency power source to be easily transportable. (Id.) In other words, such a modification would have provided a more mobile emergency power source, thereby increasing operational versatility and proficiency of the system for jump starting a vehicle.

a battery pack;

In this regard, the Examiner finds that Krieger discloses a system comprising DC battery power supply. (Krieger at ¶c.6, ll.24-25; see Figures 1, 4). 

a microcontroller;

In this regard, the Examiner finds that Krieger discloses the system comprising microprocessor 50. (Id. at c.9, l.61 – c.12, l.47; c.13, ll.21-23; c.14, ll.42-47; see Figures 1, 4, 5).

a high current outputting circuit configured to output a high current from the battery pack for jump starting the vehicle engine;

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 1 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘high current outputting circuit …’ as hardware or hardware/software that provides sufficient power to start a vehicle that will not start, respectively
From this perspective, the Examiner finds that Krieger discloses the system comprising high power boost circuit 16 which provides a sufficient magnitude of voltage/current to jump-start a dead battery. (Krieger at c.6, ll.39-41; c.7, l.59 – c.8, l.52). 

a smart battery detection system connected to the battery pack, the microcontroller, and the high current outputting circuit, having a positive output and a negative output configured to connect with respective electrodes of a battery of the vehicle; and;

In this regard, the Examiner finds that Krieger discloses the system including polarity and short-circuit protection circuitry that is connected to DC power source battery, microprocessor 50, and the high power boost circuit 16. (Id. at c.10, ll.26-42; c,11, l.7 – c.12, l.28; see Figures 1, 4, 5). The Examiner finds that Krieger discloses the polarity and short-circuit protection circuitry comprising clamps 60, 61 for connection to the positive and negative electrodes of the battery to be charged, respectively. (Id. at c.11, l.15 – c.12, l.28; see Figures 4, 5).

a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller;

In this regard, the Examiner finds that Krieger discloses the system including switch 42 being switched between an ON/OFF state based upon a signal from the microprocessor 50; and switch 72 being switched between an ON/OFF state based upon a signal from the microprocessor 50. (Id. at c.9, l.61 – c.12, l.47; c.13, ll.21-23; c.14, ll.42-47; see Figures 1, 4, 5).

wherein the smart battery detection system comprises:
a current identifying system for detecting a current flowing through the high current outputting circuit to the battery of the vehicle, and

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
From this perspective, the Examiner finds that Krieger discloses the system including polarity and short-circuit protection circuitry that is connected to battery of the vehicle. (Krieger at  c.11, l.15 – c.12, l.28; see Figures 4, 5). The Examiner finds that Krieger discloses current measuring circuitry measuring the current flowing through the vehicle battery. (Id. at  c.11, l.61 – c.12, l.28). 
The Examiner finds that the current measuring circuitry is equivalent to the hardware detecting a current flowing through the high current outputting circuit to the battery of the vehicle of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. Specifically, the Examiner finds that the current measuring circuitry of Krieger functions as the circuit 62 of the ‘391 Patent (i.e., a current measuring circuit that provides a signal representative of the current flowing through the vehicle battery as the circuit 62 of the ‘391 Patent does). Thus, the current measuring circuitry performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding messaging system of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the current measuring circuitry as disclosed in Krieger for the circuit 62 of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. Moreover, in examination of Figure 5 of Krieger and Figure 2 of the ‘391 Patent, the Examiner finds there are insubstantial differences between the current measuring circuitry and the corresponding circuit 62 of Figure 2 of the ‘391 Patent. (Id.) Thus, the Examiner concludes that the current measuring circuitry is equivalent to the circuit 62 of c.9, ll.16-36 and Figure 2 of the ‘391 Patent of the ‘391 Patent.

a voltage identifying system for detecting a voltage of the battery of the vehicle

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(3) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 61, as described above, or its equivalent, respectively.
From this perspective, the Examiner finds that Krieger discloses the system including polarity and short-circuit protection circuitry that is connected to battery of the vehicle. (Krieger at  c.11, l.15 – c.12, l.28; see Figures 4, 5). The Examiner finds that Krieger discloses voltage measuring circuitry measuring the voltage across the terminal of the vehicle battery. (Id. at c.11, ll.28-60 for polarity detection circuit; c.11, l.61 – c.12, l.28 for short-circuit protection circuit). 
The Examiner finds that the voltage measuring circuitry is equivalent to the hardware detecting a voltage of the battery of the vehicle of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. Specifically, the Examiner finds that the voltage measuring circuitry of Krieger functions as the circuit 61 of the ‘391 Patent (i.e., a voltage measuring circuit that provides a signal representative of the voltage across the terminal of the vehicle battery as the circuit 61 of the ‘391 Patent does). Thus, the voltage measuring circuitry performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding messaging system of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the voltage measuring circuitry as disclosed in Krieger for the circuit 61 of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. Moreover, in examination of Figure 5 of Krieger and Figure 2 of the ‘391 Patent, the Examiner finds there are insubstantial differences between the voltage measuring circuitry and the corresponding circuit 61 of Figure 2 of the ‘391 Patent. (Id.) Thus, the Examiner concludes that the voltage measuring circuitry is equivalent to the circuit 61 of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent.

With respect to the limitations of claim 13, Krieger and Bertness’264 teaches and /or renders obvious 
wherein the switch is switched to the OFF state to prevent flow of the high current to the battery of the vehicle when the current detected by the current identifying system is lower than a predetermined current value.

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
Similarly, as set forth above, the Examiner finds that Krieger discloses the system including polarity and short-circuit protection circuitry that is connected to battery of the vehicle. (Krieger at  c.11, l.15 – c.12, l.28; see Figures 4, 5). The Examiner finds that Krieger discloses current measuring circuitry measuring the current flowing through the vehicle battery. (Id. at  c.11, l.61 – c.12, l.28). The Examiner finds that this is equivalent to the simple circuit 62 of the ‘391 Patent. (See §§ XVI.A.(6)-(7) supra). In addition, the Examiner finds that Krieger discloses the switch 72 being switched between an ON/OFF state when no current is flowing through the clamps 60, 61 connected to the positive and negative electrodes of the battery. (Krieger at c.12, ll.15-28).

With respect to the limitations of claim 15, Krieger and Bertness’264 teaches and /or renders obvious 
wherein the switch is switched to or maintained in the OFF state to prevent flow of the high current to the battery of the vehicle when the voltage detected by the voltage identifying system indicates that a connection between the emergency power source and the battery of the vehicle is reversed.

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(3) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
Similarly, as set forth above, the Examiner finds that Krieger discloses the system including polarity and short-circuit protection circuitry that is connected to battery of the vehicle. (Krieger at  c.11, l.15 – c.12, l.28; see Figures 4, 5). The Examiner finds that Krieger discloses voltage measuring circuitry measuring the voltage across the terminal of the vehicle battery. (Id. at c.11, ll.28-60 for polarity detection circuit; c.11, l.61 – c.12, l.28 for short-circuit protection circuit). The Examiner finds that this is equivalent to the simple circuit 61 of the ‘391 Patent. (See § XVI.A.(8) supra). In addition, the Examiner finds that Krieger discloses the switch 72 being switched between an ON/OFF state when no voltage is flowing through the clamps 60, 61 connected to the positive and negative electrodes of the battery. (Id. at c.11, ll.28-60 for polarity detection circuit).

Claim 6 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Chang et al. (U.S. Publication No. 2009/0296442)(“Chang”).
With respect to the limitations of claim 6, and 
wherein the voltage of the alternating current electric energy outputted by the inverter circuit ranges from 110V to 220V, and the inverter circuit is either disposed inside the housing or external to the housing.

In this regard, the Examiner finds that Krieger discloses a system comprising battery charger that is utilized to jump start a vehicle. (Krieger at c.6, ll.34-52, c.9, l.61 – c.12, l.47; c.13, ll.21-23; c.14, ll.42-47; see Figures 1, 4, 5).
While Krieger and Bertness’264 discloses all the limitations as set forth above, Krieger and Bertness’264 is silent to specifically calling for portable power source to have: a housing; an inverter circuit, either disposed internal the housing or external to the housing, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V.
However, a power source for jump starting a vehicle comprising a housing for the power source components; and having an inverter circuit, disposed external to the housing of the power source, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V is known in the art. The Examiner finds that Chang, for example a multipurpose power source comprising power source components within a housing itself. (Chang at Abstract; ¶¶ 0004-0005; 0033-0037; see Figure 3). The Examiner finds that Chang further teaches providing an inverter that is ready to be hooked up the housing of the power source for jump starting a vehicle and providing high voltage AC power (e.g., 110/220V) for the powering of AC devices. (Id. at  Abstract; ¶¶ 0004-0005, 0019, 0025-0026; see Figures 1, 2, 5-7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Krieger and Bertness’264 to include a housing for the power source components; and having an inverter circuit, disposed external to the housing of the power source, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V as described in Chang.
A person of ordinary skill in the art would be motivated to include a power source for jump starting a vehicle comprising a housing for the power source components; and having an inverter circuit, disposed external to the housing of the power source, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V, since it provides a mechanism to provide a stand alone inverter configuration for the power source that enables the power source system to be ready to be applicable for a wide variety of applications. (Id. at Abstract; ¶¶ 0004-0005, 0019). In other words, such a modification would have provided an emergency power source that may be utilized for a wide variety of different powered application, thereby increasing the versatility of the power source. (Id.)

Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Lee (U.S. Publication No. 2013/0257388)(“Lee’388”), Haas et al. (U.S. Publication No. 2012/0228279)(“Haas”) and Madigan et al. (U.S. Publication No. 2011/0174798)(“Madigan”).
With respect to the limitations of claim 7, and 
wherein the smart heating system comprises

a heating wire or a heating sheet wrapped around the outside of the battery pack,

a thermistor attached onto an outer surface of the battery pack and connected to the heating wire or the heating sheet,

a heating starting switch for starting the smart heating system,

wherein the heating wire or the heating sheet has a resistance ranging from 0.10Ω to 10Ω;

wherein an upper limit temperature t of a surface temperature of the battery pack  is preset to range from 0 °C. to 70°C., if the surface temperature of the battery pack fed back by the thermistor to the MCU controller circuit is lower than the upper limit temperature t, then the heating starting switch is switched on so that a heating current flows through the heating wire or heating sheet to heat the battery pack; a heating time is preset as a fixed value d ranging from 10 s to 300 s, if the surface temperature of the battery pack  reaches the upper limit temperature t, the heating starting switch is automatically switched off, 

In this regard, the Examiner finds that Krieger discloses a system comprising battery charger that is utilized to jump start a vehicle. (Krieger at c.6, ll.34-52, c.9, l.61 – c.12, l.47; c.13, ll.21-23; c.14, ll.42-47; see Figures 1, 4, 5).
While Krieger and Bertness’264 discloses all the limitations as set forth above, Krieger and Bertness’264 is silent to specifically calling for portable power source to have a smart heating system comprising a heating sheet on the outside of the battery pack, a temperature sensor attached onto an outer surface of the battery pack and connected to the heating sheet, a heating starting switch for starting the smart heating system; wherein an upper limit temperature t of a surface temperature of the battery pack is preset to range from 0 °C. to 70°C., if the surface temperature of the battery pack fed back by the thermistor to the MCU controller circuit is lower than the upper limit temperature t, then the heating starting switch is switched on so that a heating current flows through the heating sheet to heat the battery pack; if the surface temperature of the battery pack reaches the upper limit temperature , the heating starting switch being automatically switched off.
However, a power source for jump starting a vehicle comprising a smart heating system comprising a heating sheet on the outside of the battery pack, a temperature sensor attached onto an outer surface of the battery pack and connected to the heating sheet, a heating starting switch for starting the smart heating system; and a controller controlling whether to provide current to the heating sheet when the temperature measured by a temperature sensor is below a certain temperature and disable to current to the heating sheet when the temperature measured by the temperature sensor is above a certain temperature. The Examiner finds that Lee’388, for example, teaches an intelligent portable eco-friendly jump starter battery (Lee’388 at Figures 1-9) comprising a smart heating system (plurality of preheating plates 12/operating button 14 for activation of preheating functionality/G1 battery sensor module/pre-heating operating button 14 on controller 13 combination) comprising pre-heating plates 12 placed on the outside of the lithium polymer cells 11 and a G1 battery sensor module that sense the temperature of the preheating plates 12 and provides temperature control to maintain the temperature of the lithium polymer cells to be room temperature (i.e., 65-77 °F; 20-25°C). (Lee’388 at Abstract; ¶¶ 0002, 0008-0010, 0020-0021, 0025-0026, 0030-0031).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Krieger and Bertness’264 to include the smart heating system and functionality thereof as described in Lee’388.
A person of ordinary skill in the art would be motivated to include the smart heating system and functionality thereof, since it provides a mechanism to allow the eco-friendly  power supply for starting a vehicle to perform effectively during cold weather or in in freezing areas. (Id. at ¶¶ 0005, 0026). In other words, such a modification would have provided an emergency power source that may be utilized in different geographical area that exhibit significant temperature differences, thereby increasing the versatility of the power source. (Id.)
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify an upper limit temperature t of a surface temperature of the battery pack being preset to range from 0 °C. to 70°C, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.3, ll.40-42; c.7, ll.33-35).

With respect to the limitations of claim 7, and 
a heating wire or a heating sheet wrapped around the outside of the battery pack
wherein the heating wire or the heating sheet has a resistance ranging from 0.10Ω to 10Ω;
a thermistor attached onto an outer surface of the battery pack and connected to the heating wire or the heating sheet; and
if the surface temperature of the battery pack fed back by the thermistor to the MCU controller circuit is lower than the upper limit temperature t, then the heating starting switch is switched on so that a heating current flows through the heating wire or heating sheet to heat the battery pack

As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Krieger and Bertness’264 to include the smart heating system and functionality thereof as described in Lee’388. 
While Krieger, Bertness’264 and Lee’388 discloses all the limitations as set forth above, Krieger, Bertness’264 and Lee’388 is silent to specifically calling for the heating sheet to be wrapped around the battery; the heat sensor being a thermistor; and the control of the heating sheet being based upon the temperature measurements of the thermistor.
However, a smart heating system comprising a heating sheet wrapped around a battery, the heat sensor being a thermistor, and control of the heating sheet being based upon the temperature measurements of the thermistor is known in the art. The Examiner finds that Haas, for example, teaches a controllable thermal warming device 10 in form of a sheet which comprises a thermistor 122 which is utilized to control the controllable thermal warming device 10. (Haas at Abstract; ¶¶ 0003, 0018, 0020, 0037, 0039,  0048, 0054, 0059, 0061; see Figures 1, 2, 4, 5). The Examiner finds that that heating sheet configuration of Haas may be utilized to heat “vehicle portion and accessories such as a vehicle battery.” (Id. at ¶ 0059).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart heating system of Krieger, Bertness’264 and Lee’388 to include the heating element being a sheet wrapped around a battery, the heat sensor being a thermistor, and control of the heating sheet being based upon the temperature measurements of the thermistor as described in Haas.
A person of ordinary skill in the art would be motivated to include the smart heating system having a heating element that may be a sheet wrapped around a battery, the heat sensor being a thermistor, and control of the heating sheet being based upon the temperature measurements of the thermistor, since it provides a mechanism to: provide a lightweight, flexible, portable, reusable and controllable heating device for consumer products; and accurately measure and control the temperature of the heating element. (Id. at ¶¶ 0048, 0059, 0060). In other words, such a modification would have provided a smart heating system that may be provided in a number of suitable forms, thereby increasing the versatility of the smart heating system. (Id.)
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the heating sheet to have a resistance ranging from 0.10Ω to 10Ω, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.3, ll.38-39; c.7, ll.32-33).

With respect to the limitations of claim 7, and 
a heating time is preset as a fixed value d ranging from 10 s to 300 s, … or if the heating time reaches value d, the heating circuit of the smarting heating system is automatically switched off.

As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Krieger and Bertness’264 to include the smart heating system and functionality thereof as described in Lee’388. The Examiner finds that Krieger, Bertness’264 and Lee’388 sufficiently teaches and/or renders obvious switching of the heat starting switch if the battery back reaches an upper temperature limit. 
While Krieger, Bertness’264, Lee’388 and Haas discloses all the limitations as set forth above, Krieger, Bertness’264, Lee’388 and Haas is silent to specifically calling for switching the heat starting switch off if the heating time reaches a particular value.
However a smarting heating system switching the heat starting switch off if the heating time reaches a particular value is known in the art. The Examiner finds that Madigan, for example, teaches a smart heating system providing thermal control over temperature to avoid overheating and also providing a safety cut-off timer to automatically turn off the heater after a predetermined amount of time. (Madigan at Abstract; ¶ 0016).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart heating system of Krieger, Bertness’264, Lee’388 and Haas to include a safety cut-off timer to automatically turn off the heater after a predetermined amount of time, in addition, to providing thermal control over temperature as described in Madigan.
A person of ordinary skill in the art would be motivated to include the smart heating system having a safety cut-off timer to automatically turn off the heater after a predetermined amount of time, in addition, to providing thermal control over temperature, since it provides a mechanism to avoid potential overheating scenarios. (Id. at ¶ 0016). In other words, such a modification would have provided a smart heating system that is safer to use by the consumer, thereby increasing the efficiency of the smart heating system.
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the heating time to be preset as a fixed value d ranging from 10 s to 300 s, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.3, ll.46-52; c.7, ll.44-54).

Claims 1-3 and 13-15 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”)
With respect to the limitations of claim 1, Richardson discloses
[a] portable emergency power source for jump starting a vehicle engine, comprising:

In this regard, the Examiner finds that Richardson discloses a jump starter 10 that is utilized to jump start a vehicle. (Richardson at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D).
Richardson discloses all the limitations, as set forth above, except for specifically calling for the emergency power source for jump starting a vehicle to be portable.
However, an emergency power source for jump starting a vehicle being portable is known in the art. The Examiner finds that Bertness’264, for example, teaches a system 40 comprising a jump-start booster pack 22 which is utilized to jump start a vehicle. (Bertness’264 at ¶¶ 0013-0015, 0019-0027; see Figures 2, 3-1, 3-2). The Examiner finds that Bertness’264 teaches the system 40 comprising a handle and being transportable on wheels (both not shown). (Id. at ¶ 0015).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the emergency power source of Richardson to include the handle and wheels as described in Bertness’264.
A person of ordinary skill in the art would be motivated to incorporate at least part of each of the user records being encrypted, since it provides a mechanism to enable the emergency power source to be easily transportable. (Id.) In other words, such a modification would have provided a more mobile emergency power source, thereby increasing operational versatility and proficiency of the system for jump starting a vehicle.

a battery pack;

In this regard, the Examiner finds that Richardson discloses the jump starter 10 comprising one or more jump start batteries 22. (Richardson at ¶¶ 0013-0016-0017, 0029; see Figure 1). 

a microcontroller;

In this regard, the Examiner finds that Richardson discloses the jump starter 10 comprising microprocessor 12. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D).

a high current outputting circuit configured to output a high current from the battery pack for jump starting the vehicle engine;

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 1 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘high current outputting circuit …’ as hardware or hardware/software that provides sufficient power to start a vehicle that will not start, respectively
From this perspective, the Examiner finds that Richardson discloses jump starter 10 comprising a selector jumper 56 that controls jumpers 27, 29 to provide a sufficient magnitude of voltage/current to jump-start a dead battery. (Richardson at ¶¶ 0013, 0029; see Figures 2A, 2C). 

a smart battery detection system connected to the battery pack, the microcontroller, and the high current outputting circuit, having a positive output and a negative output configured to connect with respective electrodes of a battery of the vehicle; and;

In this regard, the Examiner finds that Richardson discloses the jump starter 10 comprising a reverse voltage sensor 28, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 being connected to the one or more jump start batteries 22, microprocessor 12, and the jumpers 27, 29 controlled by selector jumper 56. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the reverse voltage sensor 24, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 combination having positive and negative contacts configured to be connected to the battery of the vehicle electrical system 28 via red and black clamps, respectively. (Id. at ¶¶ 0012-0013, 0017; see Figures 1, 2A, 2C).

a switch switchable between an ON state and an OFF state responsive to a control signal from the microcontroller;

In this regard, the Examiner finds that Richardson discloses the jump starter 10 comprising including contact relay 34 being switched between an ON/OFF state based upon a signal from the microprocessor 12. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D).

wherein the smart battery detection system comprises:
a current identifying system for detecting a current flowing through the high current outputting circuit to the battery of the vehicle, and

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
From this perspective, the Examiner finds that Richardson discloses the jump starter 10 comprising a reverse voltage sensor 28, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 being connected to the one or more jump start batteries 22. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the 00 AWEG shunt cable 36/37, and calculations deriving current, measuring the current flowing through the vehicle battery. (Id. at  ¶¶ 0013, 0031, 0035, 0037, 0039, 0043, 0049). 
The Examiner finds that the 00 AWEG shunt cable 36/37, and calculations deriving current, is equivalent to the hardware detecting a current flowing through the high current outputting circuit to the battery of the vehicle of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. Specifically, the Examiner finds that the 00 AWEG shunt cable 36/37, and calculations deriving current, of Richardson functions as the circuit 62 of the ‘391 Patent (i.e., a current measuring circuit that provides a signal representative of the current flowing through the vehicle battery as the circuit 62 of the ‘391 Patent does). Thus, the 00 AWEG shunt cable 36/37, and calculations deriving current, performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding messaging system of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the 00 AWEG shunt cable 36/37, and calculations deriving current, as disclosed in Richardson for the circuit 62 of c.9, ll.16-36 and Figure 2 of the ‘391 Patent. Moreover, in examination of Figures 1, 2A-2D of Richardson and Figure 2 of the ‘391 Patent, the Examiner finds there are insubstantial differences between the 00 AWEG shunt cable 36/37, and calculations deriving current, and the corresponding circuit 62 of Figure 2 of the ‘391 Patent. (Id.) Thus, the Examiner concludes that the 00 AWEG shunt cable 36/37, and calculations deriving current, is equivalent to the circuit 62 of c.9, ll.16-36 and Figure 2 of the ‘391 Patent of the ‘391 Patent.

a voltage identifying system for detecting a voltage of the battery of the vehicle.

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(3) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 61, as described above, or its equivalent, respectively.
From this perspective, the Examiner finds that Richardson discloses the jump starter 10 comprising a reverse voltage sensor 28, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 being connected to the one or more jump start batteries 22. (Richardson at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the reverse voltage sensor 24 and battery voltage sensor 20 measuring the voltage across the terminal of the vehicle battery. (Id. at ¶¶ 0012-0013,  0023, 0031, 0036).
The Examiner finds that the voltage measuring circuitry is equivalent to the hardware detecting a voltage of the battery of the vehicle of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. Specifically, the Examiner finds the reverse voltage sensor 24 and battery voltage sensor 20 of Richardson functions as the circuit 61 of the ‘391 Patent (i.e., a reverse voltage sensor 24 and battery voltage sensor 20 that provides a signal representative of the voltage across the terminal of the vehicle battery as the circuit 61 of the ‘391 Patent does). Thus, the reverse voltage sensor 24 and battery voltage sensor 20 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding messaging system of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the reverse voltage sensor 28 and battery voltage sensor 20 as disclosed in Richardson for the circuit 61 of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent. Moreover, in examination of Figures 1, 2A-2D of Richardson and Figure 2 of the ‘391 Patent, the Examiner finds there are insubstantial differences between the reverse voltage sensor 24 and battery voltage sensor 20  and the corresponding circuit 61 of Figure 2 of the ‘391 Patent. (Id.) Thus, the Examiner concludes that the reverse voltage sensor 24 and battery voltage sensor 20 is equivalent to the circuit 61 of c.9, l.37 – c.10, l.5 and Figure 2 of the ‘391 Patent.

With respect to the limitations of claim 2, Richardson and Bertness’264 teaches and /or renders obvious 
wherein the switch is a 12V or 24V switch with a rating current ranging from 20 A to 300 A.

As set forth supra, the Examiner finds that Richardson discloses the jump starter 10 comprising including contact relay 34 being switched between an ON/OFF state based upon a signal from the microprocessor 12. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). In addition, the Examiner finds that Richardson discloses the jump starter 10 comprising one or more jump start batteries 22 that may are configured to provide a 12, 18, 24, 30, 36, 42 or 48 volt output. (Id. at ¶¶ 0013-0016-0017, 0029; see Figure 1). The Examiner finds that that Richardson discloses the output from the one or more jump start batteries 22 going directly to the contact relay 34, thus, defining the contact relay 34 as being a 12, 18, 24, 30, 36, 42 or 48 volt compliant relay/switch.
Richardson and Bertness’264 discloses all the limitations, as set forth above, except for specifically calling for switch to have a rating current ranging from 20 A to 300 A.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the contact relay 34 to have a rating current ranging from 20 A to 300 A, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.2, ll.38-61; c.8, ll.18-20).

With respect to the limitations of claim 3, Richardson and Bertness’264 teaches and /or renders obvious 
when the positive output and the negative output of the smart battery detection system are connected with proper polarity to the respective electrodes of a battery of the vehicle a positive feedback voltage is detected by the voltage identifying system and provided to the microcontroller, otherwise the feedback voltage is negative; said positive feedback voltage ranging from value a of 6 to 24 V to value b of 9 to 30 V, and is smaller than b.

As set forth supra, the Examiner finds that Richardson discloses the jump starter 10 comprising a reverse voltage sensor 28, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 being connected to the one or more jump start batteries 22. (Richardson at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the reverse voltage sensor 24 and battery voltage sensor 20 measuring the voltage across the terminal of the vehicle battery. (Id. at ¶¶ 0012-0013,  0023, 0031, 0036). In addition, the Examiner finds that Richardson discloses the contact relay 34 being switched between an ON/OFF state when a significantly less voltage is flowing through the jumper cables 60 connected to the positive and negative electrodes of the battery. (Id. at ¶¶ 0012-0013, 0017, 0023, 0031, 0036; emphasis on “reverse voltage sensor 24” and ¶ 0023). The Examiner finds that Richardson discloses the voltage measured “being less that the system batteries 22.” (Id. at ¶ 0023). Moreover, with respect to voltage of system batteries, the Examiner finds that Richardson discloses the jump starter 10 comprising one or more jump start batteries 22 that may are configured to provide a 12, 18, 24, 30, 36, 42 or 48 volt output from batteries that are 12V and 6 volt batteries. (Id. at ¶¶ 0013-0016-0017, 0029; see Figure 1). Thus, the Examiner find that the “reverse voltage sensor 24” sufficiently satisfies the “said positive feedback voltage ranging from value a of 6 to 24 V to value b of 9 to 30 V, and a is smaller than b” claim requirement.

To the degree a reviewing body finds that it is not inherent that Richardson teaches “said positive feedback voltage ranging from value a of 6 to 24 V to value b of 9 to 30 V, and a is smaller than b” the following alternative to this feature is provided as set forth below:
While Richardson and Bertness’264 discloses all the limitations as set forth above, Richardson and Bertness’264 is silent to the positive feedback voltage specifically ranging from value a of 6 to 24 V to value b of 9 to 30 V, wherein a is smaller than b”
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the positive feedback voltage to be specifically ranging from value a of 6 to 24 V to value b of 9 to 30 V, wherein a is smaller than b, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.2, l.62 – c.3, l.17; c.8, ll.36-42).

With respect to the limitations of claim 13, Richardson and Bertness’264 teaches and /or renders obvious 
wherein the switch is switched to the OFF state to prevent flow of the high current to the battery of the vehicle when the current detected by the current identifying system is lower than a predetermined current value.

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
Similarly, as set forth above, the Examiner finds that Richardson discloses the jump starter 10 comprising a reverse voltage sensor 24, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 being connected to the one or more jump start batteries 22. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the 00 AWEG shunt cable 36/37, and calculations deriving current, measuring the current flowing through the vehicle battery. (Id. at  ¶¶ 0013, 0031, 0035, 0037, 0039, 0043, 0049). The Examiner finds that this is equivalent to the simple circuit 62 of the ‘391 Patent. (See §§ XVI.B.(6)-(7) supra). In addition, the Examiner finds that Richardson the contact relay 34 being switched between an ON/OFF state when no current is flowing through the jumper cables 60 connected to the positive and negative electrodes of the battery. (Richardson at ¶¶ 0015-0017, 0031, 0035).

With respect to the limitations of claim 14, Richardson and Bertness’264 teaches and /or renders obvious 
wherein the switch is switched to the OFF state to prevent flow of the high current to the battery of the vehicle when the current detected by the current identifying system is lower than a predetermined current value.

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
Similarly, as set forth above, the Examiner finds that Richardson discloses the jump starter 10 comprising a reverse voltage sensor 24, battery voltage sensor 20, and 00 AWEG shunt cable 36/37 being connected to the one or more jump start batteries 22. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the 00 AWEG shunt cable 36/37, and calculations deriving current, measuring the current flowing through the vehicle battery. (Id. at  ¶¶ 0013, 0031, 0035, 0037, 0039, 0043, 0049). The Examiner finds that this is equivalent to the simple circuit 62 of the ‘391 Patent. (See §§ XVI.B.(6)-(7) supra). In addition, the Examiner finds that Richardson the contact relay 34 being switched between an ON/OFF state when a current flowing through the jumper cables 60 connected to the positive and negative electrodes of the battery is higher that a predetermined amount. (Richardson at ¶¶ 0015-0017, 0031, 0037).

With respect to the limitations of claim 15, Richardson and Bertness’264 teaches and /or renders obvious 
wherein the switch is switched to or maintained in the OFF state to prevent flow of the high current to the battery of the vehicle when the voltage detected by the voltage identifying system indicates that a connection between the emergency power source and the battery of the vehicle is reversed.

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(3) supra). In this light, the Examiner construes the ‘current identifying system …’ as simply circuit 62, as described above, or its equivalent, respectively.
Similarly, as set forth above, the Examiner finds that Richardson discloses the jump starter 10 comprising including contact relay 34 being switched between an ON/OFF state based upon a signal from the microprocessor 12. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). The Examiner finds that Richardson discloses the reverse voltage sensor 24 and battery voltage sensor 20 measuring the voltage across the terminal of the vehicle battery. (Id. at ¶¶ 0012-0013, 0017, 0023, 0031, 0036). The Examiner finds that this is equivalent to the simple circuit 61 of the ‘391 Patent. (See § XVI.B.(8) supra). In addition, the Examiner finds that Richardson discloses the contact relay 34 being switched between an ON/OFF state when a significantly less voltage is flowing through the jumper cables 60 connected to the positive and negative electrodes of the battery. (Id. at ¶¶ 0012-0013, 0017, 0023, 0031, 0036; emphasis on “reverse voltage sensor 24” and ¶ 0023).

Claim 6 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1-3 and 13-15 above, and further in view of Chang et al. (U.S. Publication No. 2009/0296442)(“Chang”).
With respect to the limitations of claim 6, and 
wherein the voltage of the alternating current electric energy outputted by the inverter circuit ranges from 110V to 220V, and the inverter circuit is either disposed inside the housing or external to the housing.

In this regard, the Examiner finds that Richardson discloses a jump starter 10 that is utilized to jump start a vehicle. (Richardson at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D).
While Richardson and Bertness’264 discloses all the limitations as set forth above, Richardson and Bertness’264 is silent to specifically calling for portable power source to have: a housing; an inverter circuit, either disposed internal the housing or external to the housing, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V.
However, a power source for jump starting a vehicle comprising a housing for the power source components; and having an inverter circuit, disposed external to the housing of the power source, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V is known in the art. The Examiner finds that Chang, for example a multipurpose power source comprising power source components within a housing itself. (Chang at Abstract; ¶¶ 0004-0005; 0033-0037; see Figure 3). The Examiner finds that Chang further teaches providing an inverter that is ready to be hooked up the housing of the power source for jump starting a vehicle and providing high voltage AC power (e.g., 110/220V) for the powering of AC devices. (Id. at  Abstract; ¶¶ 0004-0005, 0019, 0025-0026; see Figures 1, 2, 5-7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Richardson and Bertness’264 to include a housing for the power source components; and having an inverter circuit, disposed external to the housing of the power source, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V as described in Chang.
A person of ordinary skill in the art would be motivated to include a power source for jump starting a vehicle comprising a housing for the power source components; and having an inverter circuit, disposed external to the housing of the power source, with the inverter circuit providing alternating electric current energy ranging from 110V to 220V, since it provides a mechanism to provide a stand alone inverter configuration for the power source that enables the power source system to be ready to be applicable for a wide variety of applications. (Id. at Abstract; ¶¶ 0004-0005, 0019). In other words, such a modification would have provided an emergency power source that may be utilized for a wide variety of different powered application, thereby increasing the versatility of the power source. (Id.)

Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1-3 and 13-15 above, and further in view of Lee (U.S. Publication No. 2013/0257388)(“Lee’388”), Haas et al. (U.S. Publication No. 2012/0228279)(“Haas”) and Madigan et al. (U.S. Publication No. 2011/0174798)(“Madigan”).
With respect to the limitations of claim 7, and 
wherein the smart heating system comprises

a heating wire or a heating sheet wrapped around the outside of the battery pack,

a thermistor attached onto an outer surface of the battery pack and connected to the heating wire or the heating sheet,

a heating starting switch for starting the smart heating system,

wherein the heating wire or the heating sheet has a resistance ranging from 0.10Ω to 10Ω;

wherein an upper limit temperature t of a surface temperature of the battery pack  is preset to range from 0 °C. to 70°C., if the surface temperature of the battery pack fed back by the thermistor to the MCU controller circuit is lower than the upper limit temperature t, then the heating starting switch is switched on so that a heating current flows through the heating wire or heating sheet to heat the battery pack; a heating time is preset as a fixed value d ranging from 10 s to 300 s, if the surface temperature of the battery pack  reaches the upper limit temperature t, the heating starting switch is automatically switched off, 

In this regard, the Examiner finds that Richardson discloses a jump starter 10 that is utilized to jump start a vehicle. (Richardson at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D).
While Richardson and Bertness’264 discloses all the limitations as set forth above, Richardson and Bertness’264 is silent to specifically calling for portable power source to have a smart heating system comprising a heating sheet on the outside of the battery pack, a temperature sensor attached onto an outer surface of the battery pack and connected to the heating sheet, a heating starting switch for starting the smart heating system; wherein an upper limit temperature t of a surface temperature of the battery pack is preset to range from 0 °C. to 70°C., if the surface temperature of the battery pack fed back by the thermistor to the MCU controller circuit is lower than the upper limit temperature t, then the heating starting switch is switched on so that a heating current flows through the heating sheet to heat the battery pack; if the surface temperature of the battery pack reaches the upper limit temperature , the heating starting switch being automatically switched off.
However, a power source for jump starting a vehicle comprising a smart heating system comprising a heating sheet on the outside of the battery pack, a temperature sensor attached onto an outer surface of the battery pack and connected to the heating sheet, a heating starting switch for starting the smart heating system; and a controller controlling whether to provide current to the heating sheet when the temperature measured by a temperature sensor is below a certain temperature and disable to current to the heating sheet when the temperature measured by the temperature sensor is above a certain temperature. The Examiner finds that Lee’388, for example, teaches an intelligent portable eco-friendly jump starter battery (Lee’388 at Figures 1-9) comprising a smart heating system (plurality of preheating plates 12/operating button 14 for activation of preheating functionality/G1 battery sensor module/pre-heating operating button 14 on controller 13 combination) comprising pre-heating plates 12 placed on the outside of the lithium polymer cells 11 and a G1 battery sensor module that sense the temperature of the preheating plates 12 and provides temperature control to maintain the temperature of the lithium polymer cells to be room temperature (i.e., 65-77 °F; 20-25°C). (Lee’388 at Abstract; ¶¶ 0002, 0008-0010, 0020-0021, 0025-0026, 0030-0031).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Richardson and Bertness’264 to include the smart heating system and functionality thereof as described in Lee’388.
A person of ordinary skill in the art would be motivated to include the smart heating system and functionality thereof, since it provides a mechanism to allow the eco-friendly  power supply for starting a vehicle to perform effectively during cold weather or in in freezing areas. (Id. at ¶¶ 0005, 0026). In other words, such a modification would have provided an emergency power source that may be utilized in different geographical area that exhibit significant temperature differences, thereby increasing the versatility of the power source. (Id.)
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify an upper limit temperature t of a surface temperature of the battery pack being preset to range from 0 °C. to 70°C, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.3, ll.40-42; c.7, ll.33-35).

With respect to the limitations of claim 7, and 
a heating wire or a heating sheet wrapped around the outside of the battery pack
wherein the heating wire or the heating sheet has a resistance ranging from 0.10Ω to 10Ω;
a thermistor attached onto an outer surface of the battery pack and connected to the heating wire or the heating sheet; and
if the surface temperature of the battery pack fed back by the thermistor to the MCU controller circuit is lower than the upper limit temperature t, then the heating starting switch is switched on so that a heating current flows through the heating wire or heating sheet to heat the battery pack

As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Richardson and Bertness’264 to include the smart heating system and functionality thereof as described in Lee’388. 
While Richardson, Bertness’264 and Lee’388 discloses all the limitations as set forth above, Richardson, Bertness’264 and Lee’388 is silent to specifically calling for the heating sheet to be wrapped around the battery; the heat sensor being a thermistor; and the control of the heating sheet being based upon the temperature measurements of the thermistor.
However, a smart heating system comprising a heating sheet wrapped around a battery, the heat sensor being a thermistor, and control of the heating sheet being based upon the temperature measurements of the thermistor is known in the art. The Examiner finds that Haas, for example, teaches a controllable thermal warming device 10 in form of a sheet which comprises a thermistor 122 which is utilized to control the controllable thermal warming device 10. (Haas at Abstract; ¶¶ 0003, 0018, 0020, 0037, 0039,  0048, 0054, 0059, 0061; see Figures 1, 2, 4, 5). The Examiner finds that that heating sheet configuration of Haas may be utilized to heat “vehicle portion and accessories such as a vehicle battery.” (Id. at ¶ 0059).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart heating system of Richardson, Bertness’264 and Lee’388 to include the heating element being a sheet wrapped around a battery, the heat sensor being a thermistor, and control of the heating sheet being based upon the temperature measurements of the thermistor as described in Haas.
A person of ordinary skill in the art would be motivated to include the smart heating system having a heating element that may be a sheet wrapped around a battery, the heat sensor being a thermistor, and control of the heating sheet being based upon the temperature measurements of the thermistor, since it provides a mechanism to: provide a lightweight, flexible, portable, reusable and controllable heating device for consumer products; and accurately measure and control the temperature of the heating element. (Id. at ¶¶ 0048, 0059, 0060). In other words, such a modification would have provided a smart heating system that may be provided in a number of suitable forms, thereby increasing the versatility of the smart heating system. (Id.)
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the heating sheet to have a resistance ranging from 0.10Ω to 10Ω, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.3, ll.38-39; c.7, ll.32-33).

With respect to the limitations of claim 7, and 
a heating time is preset as a fixed value d ranging from 10 s to 300 s, … or if the heating time reaches value d, the heating circuit of the smarting heating system is automatically switched off.

As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable power source of Richardson and Bertness’264 to include the smart heating system and functionality thereof as described in Lee’388. The Examiner finds that Richardson, Bertness’264 and Lee’388 sufficiently teaches and/or renders obvious switching of the heat starting switch if the battery back reaches an upper temperature limit. 
While Richardson, Bertness’264, Lee’388 and Haas discloses all the limitations as set forth above, Richardson, Bertness’264, Lee’388 and Haas is silent to specifically calling for switching the heat starting switch off if the heating time reaches a particular value.
However a smarting heating system switching the heat starting switch off if the heating time reaches a particular value is known in the art. The Examiner finds that Madigan, for example, teaches a smart heating system providing thermal control over temperature to avoid overheating and also providing a safety cut-off timer to automatically turn off the heater after a predetermined amount of time. (Madigan at Abstract; ¶ 0016).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart heating system of Richardson, Bertness’264, Lee’388 and Haas to include a safety cut-off timer to automatically turn off the heater after a predetermined amount of time, in addition, to providing thermal control over temperature as described in Madigan.
A person of ordinary skill in the art would be motivated to include the smart heating system having a safety cut-off timer to automatically turn off the heater after a predetermined amount of time, in addition, to providing thermal control over temperature, since it provides a mechanism to avoid potential overheating scenarios. (Id. at ¶ 0016). In other words, such a modification would have provided a smart heating system that is safer to use by the consumer, thereby increasing the efficiency of the smart heating system.
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the heating time to be preset as a fixed value d ranging from 10 s to 300 s, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 patent at c.3, ll.46-52; c.7, ll.44-54).

Claim 17 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1-3 and 13-15 above, and further in view of Raichle et al. (U.S. Publication No. 2007/0278990)(“Raichle”) and Lei (Chinese Publication No. CN 102496985A).
With respect to the limitations of claim 17, and 
wherein when the feedback voltage ranges from value a to value b and is of a positive value, the coil of the relay receives an electric signal so that its contact is closed and its output terminal is coupled to the input terminal of the high current outputting circuit, the high current outputting circuit is switched on, and the emergency power source starts to power an external device with a high current; then the current identifying system detects the current flowing through the high current outputting circuit, if the current is lower than value c, which ranges from 0.1 A to 10 A, the electrical signal across the coil of the relay disappears so that the contact is open, said output terminal is disconnected from the high current outputting circuit to stop powering the external device with the high current; and 

As set forth supra, the Examiner finds that Richardson and Bertness'264 teaches and/or renders obvious the limitation of claim 3. (See rejection of claim 3 supra.). The Examiner finds that Richardson further discloses the contact relay 34 being switched between an ON/OFF state based upon a signal 58, from the microprocessor 12, through temperature sensor contact relay 34. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D; emphasis on ¶ 0017 for control of contact relay 34). The Examiner finds that Richardson discloses the contact relay 34 being a coil/switch relay. (Id. at Figure 2C). The Examiner finds that when the positive feedback voltage is present, as discussed above, the coil of the contact relay 34 receives an electric signal 58 so that its contact is closed and its output terminal is coupled to the input terminal of the jumpers 27, 29 controlled by selector jumper 56, the jumpers 27, 29 controlled by selector jumper 56, being switched on, and the emergency power source starts to power the vehicle electrical system 28 via red and black clamps with a high current. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). 
In addition, the Examiner finds that Richardson discloses the 00 AWEG shunt cable 36/37, and calculations deriving current, then measuring the current flowing through the vehicle battery. (Id. at  ¶¶ 0013, 0031, 0035, 0037, 0039, 0043, 0049). The Examiner finds that this is equivalent to the simple circuit 62 of the ‘391 Patent. (See §§ XVI.B.(6)-(7) supra). In addition, the Examiner finds that Richardson discloses the contact relay 34 being switched between an ON/OFF state when no current is flowing through the jumper cables 60 connected to the positive and negative electrodes of the battery. (Richardson at ¶¶ 0015-0017, 0031, 0035).
While Richardson and Bertness’264 discloses all the limitations as set forth above, Richardson and Bertness’264 is silent to the low current cutoff current value specifically ranging from 0.1 A to 10 A.
However, providing a low current cutoff current value specifically ranging from 0.1 A to 10 A is known in the art. The Examiner finds that Raichle, for example, teaches an emergency power source providing a low current cutoff current value specifically ranging from 0.1 A to 10 A. (Raichle at ¶ 0037).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low current cutoff current value of Richardson and Bertness’264 to include a current value specifically ranging from 0.1 A to 10 A as described in Raichle.
A person of ordinary skill in the art would be motivated to include an emergency power source providing a low current cutoff current value specifically ranging from 0.1 A to 10 A, since it provides a mechanism to provide ensure enough current is present to sufficiently start an automobile. (Id.) In other words, such a modification would have provided an emergency power source to unquestionably start an automobile, thereby increasing the overall efficiency emergency power source.
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the low current cutoff current value specifically to range from 0.1 A to 10 A, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See the ‘391 Patent at c.2, l.62 – c.3, l.17; c.8, l.61 – c.9, l.1).

With respect to the limitations of claim 17, and 
wherein the high current outputting circuit provides an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A.

As set forth supra, the Examiner finds that Richardson discloses the jump starter 10 comprising including contact relay 34 being switched between an ON/OFF state based upon a signal from the microprocessor 12. (Id. at ¶¶ 0012-0013, 0017, 0023, 0029, 0031, 0034-0037, 0039, 0043-0045, 0049; see Figures 1, 2A-2D). In addition, the Examiner finds that Richardson discloses the jump starter 10 comprising one or more jump start batteries 22 that may are configured to provide a 12, 18, 24, 30, 36, 42 or 48 volt output. (Id. at ¶¶ 0013-0016-0017, 0029; see Figure 1). The Examiner finds that that Richardson discloses the output from the one or more jump start batteries 22 going directly to the contact relay 34, thus, defining the contact relay 34 as being a 12, 18, 24, 30, 36, 42 or 48 volt compliant relay/switch.
While Richardson, Bertness’264 and Raichle discloses all the limitations as set forth above, Richardson, Bertness’264 and Raichle is silent to the high current outputting circuit providing an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A.
However, an emergency power source providing an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A is known in the art. The Examiner finds that Lei, for example, teaches an emergency power source providing an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 400 A. (Lei at English translation, p.3, ll.10-11; see Figure 1).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output voltage of 12V DC or 24V DC of Richardson, Bertness’264 and Raichle to include an instantaneous current ranging from 100 A to 400 A as described in Lei.
A person of ordinary skill in the art would be motivated to include a high current outputting circuit providing an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A, since it provides a mechanism to provide enough voltage and current to sufficiently start an automobile. (Id.) In other words, such a modification would have provided an emergency power source to unquestionably start an automobile, thereby increasing the overall efficiency emergency power source.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bertness (U.S. Publication No. 2003/0184264) in view of Bertness (U.S. Publication No. 2003/0184264) (“Bertness’264”) in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).
With respect to the limitations of claim 9, and
further comprising a disposable or recoverable fuse connected between the output terminal of the battery pack and the external smart battery detection system,

In this regard, Bertness’264 disclose a fuse 32 being disposed between the output of the booster battery 12 and the terminal output. (Bertness’264 at ¶ 0014). In examination of Figure 3-1 of Bertness’264 the Examiner finds that booster 22 being disposed between the battery and testing circuitry 42/48 and the respective electrodes of the battery 24 of the vehicle. (Id. at Figures 3-1). 
To the degree a reviewing body finds that it is not inherent that Bertness’264 teaches “a disposable or recoverable fuse connected between the output terminal of the battery pack and the external smart battery detection system” the following alternative to this feature is provided as set forth below:
While Bertness’264 discloses all the limitations as set forth above, Bertness’264 is silent to the fuse being connected between the output terminal of the battery pack and the external smart battery detection system.
The Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of the fuse structure to be connected between the output terminal of the battery pack and the external smart battery detection system, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘391 Patent has not disclosed any criticality for the claim limitation. (See ‘391 Patent at c.3, ll.58-62; c.8, ll.44-51).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Bertness’264 explicitly teaches a fuse 32 being disposed between the output of the booster battery 12 and the terminal output to provide protection of the circuit, Bertness’264 teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of the fuse structure to be connected between the output terminal of the battery pack and the external smart battery detection system) with a reasonable expectation of success (i.e., Obvious to try).

With respect to the limitations of claim 9, and
said fuse has a rating fusing current ranging from 50 A to 500 A.

While Bertness’264 discloses all the limitations as set forth above, Bertness’264 is silent to specifically calling for the fuse having a rating fusing current ranging from 50 A to 500 A.
However, an emergency power source providing a fuse having a rating fusing current ranging from 50 A to 500 A is known in the art. The Examiner finds that Lei, for example, teaches an emergency power source providing a fuse having a rating fusing current ranging from 150 A to 250 A. (Lei at English translation, p.3, ll.18-20; see Figure 1).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuse of Bertness’264 to include having a rating fusing current ranging from 50 A to 500 A as described in Lei.
A person of ordinary skill in the art would be motivated to include a fuse having a rating fusing current ranging from 50 A to 500 A, since it provides a mechanism to reduce the probability of a short circuit caused by the collision of two battery clips during the emergency start process. (Id.) In other words, such a modification would have provided an emergency power source that is further protected for short circuit scenarios, thereby increasing the overall safety of the emergency power source.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bertness (U.S. Publication No. 2003/0184264) in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).
With respect to the limitations of claim 16, and
wherein the external smart battery detection system is either disposed outside a housing of the emergency power source and connected to the emergency power source through a reverse-insertion-proof connector, or disposed inside the housing of the emergency power source with power cables outside the housing connecting the emergency power source to the battery of the vehicle.

In this regard, the Examiner finds that Bertness’264 discloses a system 40 comprising a jump-start booster pack 22 which is utilized to jump start a vehicle. (Bertness’264 at ¶¶ 0013-0015, 0019-0027; see Figures 2, 3-1, 3-2). The Examiner finds that Bertness’264 discloses the system 40 comprising a handle and being transportable on wheels (both not shown). (Id. at ¶ 0015). In addition, the Examiner finds that Bertness’264 discloses the system 40 including battery and testing circuitry 42/48 that is connected to battery 12, microprocessor 64, and the DC-DC converter 16. (Id. at ¶¶ 0019-0027; see Figures 3-1, 3-2). The Examiner finds that Bertness’264 discloses the battery and testing circuitry 42/48 having connections 56A, 58A, 56B, 58B which connective to the respective electrodes of the battery 24 of the vehicle. (Id. at ¶¶ 0021-0024; see Figures 3-1, 3-2).
Bertness’264 discloses all the limitations, as set forth above, except for specifically calling for the external smart battery detection system being either disposed outside a housing of the emergency power source and connected to the emergency power source through a reverse-insertion-proof connector, or disposed inside the housing of the emergency power source with power cables outside the housing connecting the emergency power source to the battery of the vehicle.
However, an emergency power source comprising external smart battery detection system disposed in a housing with power cables outside the housing connecting the emergency power source to the battery of the vehicle is known in the art. Bertness’344, for example, teaches an emergency power source in which the entire system is disposed inside a housing (Bertness’344 at ¶ 01013). In addition, the Examiner finds that Bertness’344 teaches the housing having polarized plugs 124 for the ease of connection of cables which are employed to electrically couple system 100 to a vehicle battery. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the emergency power source of Bertness’264 to include a housing which encompasses all elements of the emergency power source and provides connection to a vehicle battery as described in Bertness’344.
A person of ordinary skill in the art would be motivated to incorporate a housing which encompasses all elements of the emergency power source and provides connection to a vehicle battery, since it provides a mechanism to easily allow connection to vehicle components. (Id.) In other words, such a modification would have provided a more user-friendly and aesthetic emergency power source, thereby increasing operational efficiency of the system for jump starting a vehicle.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Krieger et al. (U.S. Patent No. 6,822,425)(“Krieger”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).
With respect to the limitations of claim 16, and
wherein the external smart battery detection system is either disposed outside a housing of the emergency power source and connected to the emergency power source through a reverse-insertion-proof connector, or disposed inside the housing of the emergency power source with power cables outside the housing connecting the emergency power source to the battery of the vehicle.

Krieger and Bertness’264 discloses all the limitations, as set forth above, except for specifically calling for the external smart battery detection system being either disposed outside a housing of the emergency power source and connected to the emergency power source through a reverse-insertion-proof connector, or disposed inside the housing of the emergency power source with power cables outside the housing connecting the emergency power source to the battery of the vehicle.
However, an emergency power source comprising external smart battery detection system disposed in a housing with power cables outside the housing connecting the emergency power source to the battery of the vehicle is known in the art. Bertness’344, for example, teaches an emergency power source in which the entire system is disposed inside a housing (Bertness’344 at ¶ 01013). In addition, the Examiner finds that Bertness’344 teaches the housing having polarized plugs 124 for the ease of connection of cables which are employed to electrically couple system 100 to a vehicle battery. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the emergency power source of Krieger and Bertness’264 to include a housing which encompasses all elements of the emergency power source and provides connection to a vehicle battery as described in Bertness’344.
A person of ordinary skill in the art would be motivated to incorporate a housing which encompasses all elements of the emergency power source and provides connection to a vehicle battery, since it provides a mechanism to easily allow connection to vehicle components. (Id.) In other words, such a modification would have provided a more user-friendly and aesthetic emergency power source, thereby increasing operational efficiency of the system for jump starting a vehicle.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”) in view of Bertness (U.S. Publication No. 2003/0184264)(“Bertness’264”) as applied to claims 1, 13 and 15 above, and further in view of Bertness et al. (U.S. Publication No. 2003/0011344)(“Bertness’344”).
With respect to the limitations of claim 16, and
wherein the external smart battery detection system is either disposed outside a housing of the emergency power source and connected to the emergency power source through a reverse-insertion-proof connector, or disposed inside the housing of the emergency power source with power cables outside the housing connecting the emergency power source to the battery of the vehicle.

Richardson and Bertness’264 discloses all the limitations, as set forth above, except for specifically calling for the external smart battery detection system being either disposed outside a housing of the emergency power source and connected to the emergency power source through a reverse-insertion-proof connector, or disposed inside the housing of the emergency power source with power cables outside the housing connecting the emergency power source to the battery of the vehicle.
However, an emergency power source comprising external smart battery detection system disposed in a housing with power cables outside the housing connecting the emergency power source to the battery of the vehicle is known in the art. Bertness’344, for example, teaches an emergency power source in which the entire system is disposed inside a housing (Bertness’344 at ¶ 01013). In addition, the Examiner finds that Bertness’344 teaches the housing having polarized plugs 124 for the ease of connection of cables which are employed to electrically couple system 100 to a vehicle battery. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the emergency power source of Richardson and Bertness’264 to include a housing which encompasses all elements of the emergency power source and provides connection to a vehicle battery as described in Bertness’344.
A person of ordinary skill in the art would be motivated to incorporate a housing which encompasses all elements of the emergency power source and provides connection to a vehicle battery, since it provides a mechanism to easily allow connection to vehicle components. (Id.) In other words, such a modification would have provided a more user-friendly and aesthetic emergency power source, thereby increasing operational efficiency of the system for jump starting a vehicle.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Lei (Chinese Publication No. CN 102496985A) in view of Lee (U.S. Publication No. 2011/0291606) (“Lee’606”).
With respect to the limitations of claim 4, Lei discloses
[a] portable emergency power source for jump starting a vehicle engine, comprising:

In this regard, the Examiner finds that Lei discloses a portable backup power supply system comprising battery charger that is utilized to jump start a vehicle. (Lei at English translation: Abstract, ¶¶ 0001, 0005-0007, 0012, 0014, 0024-0026; Machine Generated English Translation (MGET): pp.1-6; see Figure 1). 

a battery pack;

In this regard, the Examiner finds that Lei discloses the portable backup power supply system comprising battery pack 1. (Id.) 

a high current outputting circuit configured to output a high current from the battery pack for jump starting the vehicle engine;

As set forth supra, and with respect to claim 1, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 1 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘high current outputting circuit …’ as hardware or hardware/software that provides sufficient power to start a vehicle that will not start, respectively
From this perspective, the Examiner finds that Lei discloses the portable backup power supply system comprising car starting large/high current output circuit 9. (Lei at English translation: Abstract, ¶¶ 0001, 0005-0007, 0012, 0014, 0024-0026; Machine Generated English Translation (MGET): pp.1-6; see Figure 1).

a smart battery detection system connected between the battery pack and the high current outputting circuit;

Lei discloses all the limitations, as set forth above, except for specifically calling for the emergency power source for jump starting a vehicle to be portable.
However, an energy storage system comprising a smart battery detection system connected between the battery pack and the high current outputting circuit is known in the art. The Examiner finds that Lee’606, for example, teaches an energy storage BMS 115/integrated controller 114 being connected between a battery 120 and a power output portion of power management system 110. (Lee’606 at ¶¶ 0041, 0050-0052; see Figure 1).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the emergency power source of Lei to include a smart battery detection system connected between the battery pack and the high current outputting circuit as described in Lee’606.
A person of ordinary skill in the art would be motivated to incorporate a smart battery detection system connected between the battery pack and the high current outputting circuit, since it provides a mechanism to effectively control the charging and discharging of the battery; provide numerous overage protections. (Id. at ¶¶ 0050-0052). In other words, such a modification would have provided a more controlled and protected energy power source, thereby increasing operational efficiency of the system for providing power.

wherein:
input terminals of the battery pack are connected to output terminals of a charging circuit;;

In this regard, the Examiner finds that Lei discloses the battery pack 1 of the portable backup power being connected to a charging circuit 2. (Lei at English translation: Abstract, ¶¶ 0001, 0005-0007, 0012, 0014, 0024-0026; Machine Generated English Translation (MGET): pp.1-6; see Figure 1).

output terminals of the battery pack are connected to a high current outputting circuit for outputting a high current to jump start the vehicle engine;

In this regard, the Examiner finds that Lei discloses the battery pack 1 of the portable backup power being connected to the car starting large/high current output circuit 9. (Id.)

the output terminals of the battery pack are further connected to a multipath DC-DC voltage regulator circuit comprising a DC-DC 12V output circuit having an output voltage of 12V and a DC-DC 5V buck circuit having an output voltage of 5V.

In this regard, the Examiner finds that Lei discloses the battery pack 1 of the portable backup power being connected to a multipath DC-DC voltage regulator circuit (see line connecting the 19V, 12V and 5V output circuits in Figure 1) that includes both a 12V output circuit 5 and a DC-DC 5V step-down output circuit 6. (Id.)

Claims 5 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lei (Chinese Publication No. CN 102496985A) in view of Lee (U.S. Publication No. 2011/0291606)(“Lee’606”) as applied to claims 4 and 19 above, and further in view of Kubo (U.S. Publication No. 2008/0257624).
With respect to the limitations of claim 5, and 
wherein the battery pack comprises lithium-ion batteries connected in series or parallel, each battery having a positive electrode made of lithium iron phosphate, lithium cobalt oxide, nickel cobalt manganese ternary lithium or lithium manganate and a negative electrode made of artificial or natural graphite 

In this regard, the Examiner finds that Lee’606 discloses the battery pack 1 of the portable backup power being an lithium iron phosphate or cobalt acid lithium battery pack. (Lei at English translation: Abstract, ¶¶ 0001, 0007, 0014, 0024-0026; Machine Generated English Translation (MGET): pp.1-6; see Figure 1).
While Lei and Lee’606 discloses all the limitations as set forth above, Lei and Lee’606 is silent to specifically calling for the lithium-ion battery comprising a plurality of lithium-ion batteries connected in series with each battery having a positive electrode made of lithium iron phosphate, lithium cobalt oxide, nickel cobalt manganese ternary lithium or lithium manganate and a negative electrode made of artificial or natural graphite.
However, a power source comprising a lithium-ion battery comprising a plurality of lithium-ion batteries connected in series with each battery having a positive electrode made of lithium iron phosphate, lithium cobalt oxide, nickel cobalt manganese ternary lithium or lithium manganate and a negative electrode made of artificial or natural graphite is known in the art. The Examiner finds that Kubo, for example, teaches a power source for a vehicle including a lithium-ion battery120 comprising a plurality of lithium-ion batteries connected in series with each battery having a positive electrode made of lithium iron phosphate, lithium cobalt oxide, nickel cobalt manganese ternary lithium or lithium manganate and a negative electrode made of carbon material. (Kubo at ¶¶ 0050-0051, 0053, 0059; see Figures 3, 4). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium ion battery pack of Lei and Lee’606 to include a plurality of lithium-ion batteries connected in series with each battery having a positive electrode made of lithium iron phosphate, lithium cobalt oxide, nickel cobalt manganese ternary lithium or lithium manganate and a negative electrode made of carbon material as described in Kubo.
A person of ordinary skill in the art would be motivated to include a lithium ion battery pack with a plurality of lithium-ion batteries connected in series with each battery having a positive electrode made of lithium iron phosphate, lithium cobalt oxide, nickel cobalt manganese ternary lithium or lithium manganate and a negative electrode made of carbon material, since it provides a mechanism to prolong lifetime at high and low temperatures, provide high energy density per weight. (Id. at ¶ 0053). In other words, such a modification would have provided an emergency power source that has a longer operational lifetime and can be easily made light weight and compact, thereby increasing the efficiency of the power source. (Id.)

With respect to the limitations of claim 19, Lei, Lee’606 and Kubo teaches and/or renders obvious 
wherein the output terminals of the battery pack are further connected to a LED driving circuit, each path of the DC-DC voltage regulator circuit is connected to a MCU controller circuit, and the MCU controller circuit is further connected to a smart LED electric quantity display system for displaying the battery pack capacity of the emergency power source, an output terminal of the LED driving circuit is connected to a LED lighting lamp, and an equalization protection circuit is connected in parallel with the battery pack for protecting the battery pack.

In this regard, the Examiner finds that Lei discloses the battery pack 1 being further connected to a LED driving circuit 3, each path of the DC-DC voltage regulator circuit (see line connecting the 19V, 12V and 5V output circuits in Figure 1) being connected to a MCU controller circuit 7, and the MCU controller circuit 7 being further connected to a smart LED electric quantity display system 8 for displaying the battery pack capacity of the emergency power source, an output terminal of the LED driving circuit 3 being connected to a LED lighting lamp 10, and an equalization protection circuit 11 being connected in parallel with the battery pack 1 for protecting the battery pack. (Id.)

Claim 18 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Lei (Chinese Publication No. CN 102496985A) in view of Lee (U.S. Publication No. 2011/0291606)(“Lee’606”) as applied to claims 4 and 19 above, and further in view of Richardson et al. (U.S. Publication No. 2009/0218988)(“Richardson”), Chang et al. (U.S. Publication No. 2009/0296442)(“Chang”) and  Lee (U.S. Publication No. 2013/0257388)(“Lee’388”).
With respect to the limitations of claim 18, and 
wherein an output terminal of the DC-DC 12V output circuit is connected to an alerting system for transmitting an alerting signal, 

In this regard, the Examiner finds that Lei discloses the battery pack 1 of the portable backup power being connected to a multipath DC-DC voltage regulator circuit (see line connecting the 19V, 12V and 5V output circuits in Figure 1) that includes both a 12V output circuit 5 and a DC-DC 5V step-down output circuit 6. (Id.)
Lei and Lee’606 discloses all the limitations, as set forth above, except for specifically calling for the DC-DC 12V output circuit being connected to an alerting system for transmitting an alerting signal.
However, a power source for jump starting a vehicle comprising a DC-DC 12V output circuit being connected to an alerting system for transmitting an alerting signal is known in the art. The Examiner finds that Richardson, for example, teaches a jump starting power supply comprising of an alert system LEDS 48, 50, 52, 54, 56 being connected to a DC-DC 12V output circuit. (Richardson at ¶¶ 0018; see Figures 2A, 2C). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DC-DC 12V output circuit of Lei and Lee’606 to include being connected to an alerting system for transmitting an alerting signal as described in Richardson.
A person of ordinary skill in the art would be motivated to include a DC-DC 12V output circuit being connected to an alerting system for transmitting an alerting signal, since it provides a mechanism to reduce the risk of injury to the operator and damage to the apparatus and/or engine electrical system. (Id. at Abstract). In other words, such a modification would have provided an emergency power source that has increased built-in operational safety, thereby increasing the efficiency of the power source. 

With respect to the limitations of claim 18, and 
wherein an output terminal of the DC-DC 12V output circuit is connected to an inverter circuit for converting electric energy outputted by the battery pack from direct current to alternating current

In this regard, the Examiner finds that Lei discloses the battery pack 1 of the portable backup power being connected to a multipath DC-DC voltage regulator circuit (see line connecting the 19V, 12V and 5V output circuits in Figure 1) that includes both a 12V output circuit 5 and a DC-DC 5V step-down output circuit 6. (Id.)
Lei and Lee’606 discloses all the limitations, as set forth above, except for specifically calling for the DC-DC 12V output circuit being connected to an alerting system for transmitting an alerting signal.
However, a power source for jump starting a vehicle comprising a DC-DC 12V output circuit being connected to an inverter circuit providing alternating electric current energy ranging from 110V to 220V is known in the art. The Examiner finds that Chang, for example a multipurpose power source comprising power source components within a housing itself. (Chang at Abstract; ¶¶ 0004-0005; 0033-0037; see Figure 3). The Examiner finds that Chang further teaches providing an inverter that is ready to be hooked up the housing of the power source for jump starting a vehicle and providing high voltage AC power (e.g., 110/220V) for the powering of AC devices. (Id. at  Abstract; ¶¶ 0004-0005, 0019, 0025-0026; see Figures 1, 2, 5-7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DC-DC 12V output circuit of Lei and Lee’606 to include being connected to an inverter circuit providing alternating electric current energy ranging from 110V to 220V as described in Chang.
A person of ordinary skill in the art would be motivated to include a DC-DC 12V output circuit being connected to an inverter circuit providing alternating electric current energy ranging from 110V to 220V, since it provides a mechanism to provide a stand alone inverter configuration for the power source that enables the power source system to be ready to be applicable for a wide variety of applications. (Id. at Abstract; ¶¶ 0004-0005, 0019). In other words, such a modification would have provided an emergency power source that may be utilized for a wide variety of different powered application, thereby increasing the versatility of the power source. (Id.)

With respect to the limitations of claim 18, and 
wherein an output terminal of the DC-DC 12V output circuit is connected to a smart heating system for heating the battery pack.

In this regard, the Examiner finds that Lei discloses the battery pack 1 of the portable backup power being connected to a multipath DC-DC voltage regulator circuit (see line connecting the 19V, 12V and 5V output circuits in Figure 1) that includes both a 12V output circuit 5 and a DC-DC 5V step-down output circuit 6. (Id.)
Lei and Lee’606 discloses all the limitations, as set forth above, except for specifically calling for the DC-DC 12V output circuit being connected to a smart heating system for heating the battery pack.
However, a power source for jump starting a vehicle comprising a DC-DC 12V output circuit being connected to a smart heating system for heating the battery pack is known in the art. The Examiner finds that Lee’388, for example, teaches an intelligent portable eco-friendly jump starter battery (Lee’388 at Figures 1-9) comprising a smart heating system (plurality of preheating plates 12/operating button 14 for activation of preheating functionality/G1 battery sensor module/pre-heating operating button 14 on controller 13 combination) comprising pre-heating plates 12 placed on the outside of the lithium polymer cells 11 and a G1 battery sensor module that sense the temperature of the preheating plates 12 and provides temperature control to maintain the temperature of the lithium polymer cells to be room temperature (i.e., 65-77 °F; 20-25°C). (Lee’388 at Abstract; ¶¶ 0002, 0008-0010, 0020-0021, 0025-0026, 0030-0031).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DC-DC 12V output circuit of Lei and Lee’606 to include being connected to a smart heating system for heating the battery pack as described in Lee’388.
A person of ordinary skill in the art would be motivated to include a DC-DC 12V output circuit being connected to a smart heating system for heating the battery pack, since it provides a mechanism to allow the eco-friendly  power supply for starting a vehicle to perform effectively during cold weather or in in freezing areas. (Id. at ¶¶ 0005, 0026). In other words, such a modification would have provided an emergency power source that may be utilized in different geographical area that exhibit significant temperature differences, thereby increasing the versatility of the power source. (Id.)

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed. See 35 U.S.C. § 132(a). If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘391 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘391 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘391 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                    /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        









SJR
5/11/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘high current outputting circuit,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        2 While the RI Claim 1 Housing Omission has been removed from RI Claim 1, the Examiner finds that the RI Claim 1 Housing Omission is not deemed a recapture omitted/removed claim requirement. 
        3 While the RI Claim 1 SMBDS Location Omission has been removed from RI Claim 1, the Examiner finds that the RI Claim 1 SMBDS Location Omission is not deemed a recapture omitted/removed claim requirement. 
        4 While the RI Claim 4 Housing Omission has been removed from RI Claim 4, the Examiner finds that the RI Claim 4 Housing Omission is not deemed a recapture omitted/removed claim requirement. 
        5 While the RI Claim 4 19V Boost Circuit Omission has been removed from RI Claim 4, the Examiner finds that the RI Claim 4 19V Boost Circuit Omission is not deemed a recapture omitted/removed claim requirement.